Exhibit 10.2

EXECUTION VERSION

NOTE PURCHASE AGREEMENT

among

NAVISTAR FINANCIAL SECURITIES CORPORATION

as Transferor,

NAVISTAR FINANCIAL CORPORATION,

as Servicer,

BANK OF AMERICA, NATIONAL ASSOCIATION,

as Administrative Agent for the Purchasers,

BANK OF AMERICA, NATIONAL ASSOCIATION,

as a Managing Agent and as a Committed Purchaser,

THE BANK OF NOVA SCOTIA,

as a Managing Agent and as a Committed Purchaser,

LIBERTY STREET FUNDING LLC,

as a Conduit Purchaser,

CREDIT SUISSE AG, NEW YORK BRANCH,

as a Managing Agent,

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH,

as a Committed Purchaser,

and

ALPINE SECURITIZATION CORP.,

as a Conduit Purchaser

dated as of August 29, 2012



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I

DEFINITIONS

  

  

SECTION 1.01.   Certain Defined Terms      1    SECTION 1.02.   Other
Definitional Provisions      14   

ARTICLE II

PURCHASE AND SALE

  

  

SECTION 2.01.   Purchase and Sale of the Series 2012-VFN Note      15    SECTION
2.02.   [Reserved.]      15    SECTION 2.03.   Incremental Fundings      15   
SECTION 2.04.   Extension of Scheduled Purchase Expiration Date      17   
SECTION 2.05.   Reduction of Maximum Funded Amount      18    SECTION 2.06.  
Calculation of Series 2012-VFN Monthly Interest      19   

ARTICLE III

CLOSING

  

  

SECTION 3.01.   Closing      20    SECTION 3.02.   Transactions to be Effected
at the Closing      20    SECTION 3.03.   Termination of the Series 2010-VFN
Notes      20   

ARTICLE IV

CONDITIONS PRECEDENT TO PURCHASE ON THE CLOSING DATE

  

  

SECTION 4.01.   Performance by the Transferor, the Servicer, the Master Trust
and the Issuing Entity      22    SECTION 4.02.   Representations and Warranties
     22    SECTION 4.03.   Corporate Documents      22    SECTION 4.04.  
Opinions of Counsel to NFC and the Transferor      22    SECTION 4.05.  
Opinions of Counsel to the Indenture Trustee and Owner Trustee      22   
SECTION 4.06.   Financing Statements      22    SECTION 4.07.   Ratings      23
   SECTION 4.08.   Documents      23    SECTION 4.09.   No Actions or
Proceedings      23    SECTION 4.10.   Approvals and Consents      23    SECTION
4.11.   Officer’s Certificates      23    SECTION 4.12.   Credit Enhancement   
  23    SECTION 4.13.   Repayment of Series 2010-VFN Notes      23    SECTION
4.14.   Other Documents      23    SECTION 4.15.   Fees      23   

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF THE SELLER

  

  

SECTION 5.01.   Representations and Warranties of the Transferor      24   
SECTION 5.02.   Representations and Warranties of NFC      26   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

ARTICLE VI

REPRESENTATIONS AND WARRANTIES WITH RESPECT TO THE PURCHASERS AND

THE AGENTS

  

  

  

SECTION 6.01.   Organization      27    SECTION 6.02.   Authority, etc      28
   SECTION 6.03.   Securities Act      28   

ARTICLE VII

COVENANTS OF THE TRANSFEROR AND NFC

  

  

SECTION 7.01.   Ratings      29    SECTION 7.02.   Access to Transferor
Information      29    SECTION 7.03.   Security Interests; Further Assurances   
  29    SECTION 7.04.   Transferor Covenants      29    SECTION 7.05.  
Amendments      29    SECTION 7.06.   Information from NFC      30    SECTION
7.07.   Access to NFC Information      30    SECTION 7.08.   NFC Covenants     
31    SECTION 7.09.   Annual Independent Public Accountants’ Servicing Report   
  31   

ARTICLE VIII

ADDITIONAL COVENANTS

  

  

SECTION 8.01.   Legal Conditions to Effectiveness of this Agreement      31   
SECTION 8.02.   Expenses      31    SECTION 8.03.   Mutual Obligations      31
   SECTION 8.04.   Restrictions on Transfer      31   

ARTICLE IX

INDEMNIFICATION

  

  

SECTION 9.01.   Indemnification      32    SECTION 9.02.   Procedure      32   
SECTION 9.03.   Defense of Claims      33    SECTION 9.04.   Indemnity for
Taxes, Reserves and Expenses      33    SECTION 9.05.   Costs, Expenses, Taxes,
Breakage Payments and Increased Costs under this Agreement and Program Facility
     35   

ARTICLE X

THE AGENTS

  

  

SECTION 10.01.   Authorization and Action      36    SECTION 10.02.   Agent’s
Reliance, Etc      37    SECTION 10.03.   Agents and Affiliates      37   
SECTION 10.04.   Indemnification      37    SECTION 10.05.   Purchase Decision
     38    SECTION 10.06.   Successor Administrative Agent      38   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

ARTICLE XI

MISCELLANEOUS

  

  

SECTION 11.01.   Amendments      38    SECTION 11.02.   Notices      39   
SECTION 11.03.   No Waiver; Remedies      39    SECTION 11.04.   Binding Effect;
Assignability      39    SECTION 11.05.   Provision of Documents and Information
     41    SECTION 11.06.   GOVERNING LAW; JURISDICTION      41    SECTION
11.07.   No Proceedings; Limitation on Payments      41    SECTION 11.08.  
Execution in Counterparts      42    SECTION 11.09.   No Recourse      42   
SECTION 11.10.   Corporate Obligations      42    SECTION 11.11.   Survival     
42    SECTION 11.12.   Tax Characterization      42   

 

iii



--------------------------------------------------------------------------------

EXHIBIT A

   Form of Notice of Incremental Funding

EXHIBIT B

   Form of Investment Letter

EXHIBIT C

   Form of Assignment and Assumption Agreement

SCHEDULE I

   Addresses for Notice

 

iv



--------------------------------------------------------------------------------

THIS NOTE PURCHASE AGREEMENT (this “Agreement”) dated as of August 29, 2012,
among Navistar Financial Securities Corporation (the “Transferor”), Navistar
Financial Corporation (“Servicer”), Bank of America, National Association (“Bank
of America”), as the Administrative Agent and as Managing Agent and a Committed
Purchaser, The Bank of Nova Scotia (“BNS”), as a Managing Agent and a Committed
Purchaser, Liberty Street Funding LLC (“Liberty Street”), as a Conduit
Purchaser, Credit Suisse AG, New York Branch (“CS NYB”), as a Managing Agent,
Credit Suisse AG, Cayman Islands Branch (“CS CIB”), as a Committed Purchaser,
and Alpine Securitization Corp. (“Alpine”), as a Conduit Purchaser.

WHEREAS, the Issuing Entity (as defined below) will issue a new series of notes,
designated as the Navistar Financial Dealer Note Master Owner Trust II Floating
Rate Dealer Note Asset Backed Variable Funding Notes, Series 2012-VFN, pursuant
to the Indenture Supplement (as defined below).

NOW THEREFORE, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01. Certain Defined Terms. Capitalized terms used herein without
definition shall have the meanings set forth or incorporated by reference in the
Indenture or the Indenture Supplement (each, as defined below), as applicable.
If a term used herein is defined in both the Indenture and the Indenture
Supplement, it shall have the meaning set forth in the Indenture Supplement and,
if a term is not defined therein, it shall have the meaning set forth in the
Applicable Pooling and Servicing Agreement. Additionally, the following terms
shall have the following meanings:

“Additional Amounts” means all amounts owed pursuant to Article IX hereof plus
any Breakage Payments owed to the Purchasers pursuant to Section 2.06(c) of this
Agreement.

“Administrative Agent” means Bank of America in its capacity as Administrative
Agent for the Purchasers.

“Administrative Agent Fee Letter” means the fee letter, dated as of the date
hereof, among the Transferor, the Servicer and the Administrative Agent, setting
forth certain fees payable to the Administrative Agent in connection with this
Agreement, as the same may be amended, restated, supplemented or otherwise
modified from time to time.

“Agents” means, collectively, the Managing Agents and the Administrative Agent.

“Alpine Liquidity Asset Purchase Agreement” means the liquidity asset purchase
agreement and any confirmations related thereto, among Alpine, CS NYB, and any
other purchasers signatory thereto, as supplemented by a supplement, dated as of
the date hereof, related to the Series 2012-VFN Notes, and as the same may be
amended, restated, further supplemented or otherwise modified from time to time.

 

1



--------------------------------------------------------------------------------

“Alpine Purchaser Group” means Alpine, each assignee of Alpine which is a RIC,
CS CIB, in its capacity as a Committed Purchaser hereunder, the Alpine
Purchasers and each permitted assignee thereof.

“Alpine Purchasers” means each of the purchasers party to the Alpine Liquidity
Asset Purchase Agreement.

“Alternate Rate” means, as applicable, the Bank of America Alternate Rate, the
BNS Alternate Rate or the CS Alternate Rate.

“Applicable Indemnifying Party” shall have the meaning set forth in Section 9.02
hereof.

“Asset Purchase Agreement” means the Liberty Street Liquidity Asset Purchase
Agreement, the Alpine Liquidity Asset Purchase Agreement or any other liquidity
agreement entered into by a Conduit Purchaser with respect to the Series
2012-VFN Notes, as the same may be amended, restated, supplemented or otherwise
modified from time to time.

“Assignment and Acceptance” means an assignment and acceptance agreement in the
form of Exhibit C attached hereto, entered into by a Purchaser, a permitted
assignee and the Managing Agent for such Purchaser, pursuant to which such
assignee may become a party to this Agreement.

“Bank of America” is defined in the preamble of this Agreement.

“Bank of America Alternate Rate” for any Fixed Period for any Funding Tranche
funded by the Bank of America Purchaser Group means an interest rate per annum
equal to the Bank of America Spread above the Eurodollar Rate for such Fixed
Period; provided, however, that in the case of:

(i) any Fixed Period existing on or after the first day on which Bank of
America, in its capacity as Managing Agent for the Bank of America Purchaser
Group, shall have determined that the introduction of or any change in or in the
interpretation of any law or regulation makes it unlawful, or any central bank
or other Governmental Authority asserts that it is unlawful, for the Bank of
America Purchaser Group to fund any Funding Tranche based on the Eurodollar Rate
(and Bank of America shall not have subsequently determined that such
circumstances no longer exist),

(ii) any Fixed Period of one to (and including) 13 days,

(iii) any Fixed Period relating to a Funding Tranche which is less than
$1,000,000, or

(iv) any Fixed Period with respect to which the Alternate Rate, for any reason,
becomes applicable on notice to the Administrative Agent of less than three
Business Days,

the “Bank of America Alternate Rate” for each such Fixed Period shall be an
interest rate per annum equal to the Corporate Base Rate in effect on each day
of such Fixed Period. The “Bank

 

2



--------------------------------------------------------------------------------

of America Alternate Rate” for any day on or after the occurrence of an Early
Redemption Event shall be an interest rate equal to 3.50% per annum above the
Corporate Base Rate in effect on such day.

“Bank of America Purchaser Group” means Bank of America, in its capacity as a
Committed Purchaser hereunder and each permitted assignee thereof.

“Bank of America Spread” shall be equal to the Program Rate for that portion of
the Funded Amount held by Bank of America until such time as the Liberty Street
Purchaser Group or the Alpine Purchaser Group is funding all or any portion of
the Funded Amount by reference to the BNS Alternate Rate or the CS Alternate
Rate, as applicable, in which event the Bank of America Spread shall be
2.75% per annum.

“BNS” is defined in the preamble of this Agreement.

“BNS Alternate Rate” for any Fixed Period for any Funding Tranche funded by the
Liberty Street Purchaser Group means an interest rate per annum equal to
2.75% per annum above the Eurodollar Rate for such Fixed Period; provided,
however, that in the case of:

(i) any Fixed Period existing on or after the first day of which BNS, in its
capacity as Managing Agent for the Liberty Street Purchaser Group shall have
been notified by a Purchaser or a Liquidity Purchaser or other Program Support
Provider for the Liberty Street Purchaser Group that the introduction of or any
change in or in the interpretation of any law or regulation makes it unlawful,
or any central bank or other Governmental Authority asserts that it is unlawful,
for such Purchaser, Liquidity Purchaser or other Program Support Provider to
fund any Funding Tranche based on the Eurodollar Rate (and such Purchaser,
Liquidity Purchaser or Program Support Provider shall not have subsequently
notified BNS that such circumstances no longer exist),

(ii) any Fixed Period of one to (and including) 13 days,

(iii) any Fixed Period relating to a Funding Tranche which is less than
$1,000,000, or

(iv) any Fixed Period with respect to which the Alternate Rate, for any reason,
becomes applicable on notice to the Administrative Agent of less than three
Business Days,

the “BNS Alternate Rate” for each such Fixed Period shall be an interest rate
per annum equal to the Corporate Base Rate in effect on each day of such Fixed
Period. The “BNS Alternate Rate” for any day on or after the occurrence of an
Early Redemption Event shall be an interest rate equal to 3.50% per annum above
the Corporate Base Rate in effect on such day.

“Breakage Payment” is defined in Section 2.06(c) of this Agreement.

“Closing” is defined in Section 3.01 of this Agreement.

“Closing Date” is defined in Section 3.01 of this Agreement.

 

3



--------------------------------------------------------------------------------

“Collateral Supplement” means the Series 2011-1 Supplement, dated as of
November 2, 2011, among the Transferor, the Servicer and the 1995 Master Trust
Trustee, to the 1995 Pooling and Servicing Agreement, as the same may be
amended, modified or supplemented from time to time.

“Commitment” means, with respect to each Committed Purchaser, as the context
requires, (a) the commitment of such Committed Purchaser to make Incremental
Fundings in accordance herewith in an amount not to exceed the amount described
in the following clause (b), and (b) the dollar amount set forth underneath such
Committed Purchaser’s name under the heading of “Commitment” on the signature
pages hereto (or in the case of a Committed Purchaser which becomes a party
hereto pursuant to an Assignment and Acceptance, as set forth in such Assignment
and Acceptance), minus the dollar amount of any Commitment or portion thereof
assigned by such Committed Purchaser in accordance with the terms of this
Agreement and pursuant to an Assignment and Acceptance, plus the dollar amount
of any increase to such Committed Purchaser’s Commitment consented to by such
Committed Purchaser prior to the time of determination, minus the amount of any
reduction to such Commitment made in accordance with this Agreement.

“Commitment Step-Down Date” is defined in Section 2.05(b) of this Agreement.

“Committed Purchasers” means Bank of America, BNS, CS CIB and each of their
respective assigns (with respect to their respective Commitments hereunder) that
shall become a party to this Agreement pursuant to Section 11.04 hereof.

“Conduit Purchasers” means Liberty Street, Alpine and each of their respective
permitted assigns that is a RIC.

“Corporate Base Rate” means, for any day, a fluctuating interest rate per annum
as shall be in effect from time to time, which rate shall be at all times equal
to the highest of:

(a) the rate of interest in effect for such day as publicly announced from time
to time by the applicable Managing Agent as its “prime rate” for such day. For
purposes of this definition, the “prime rate” is a rate set by the applicable
Managing Agent based upon various factors including such Managing Agent’s costs
and desired return, general economic conditions and other factors, and is used
as a reference point for pricing some loans, which may be priced at, above, or
below such announced rate. The computation of the “prime rate” shall be made on
the basis of a year of 360 days for the actual number of days (including the
first but excluding the last day) elapsed. Any change in the prime rate
announced by a Managing Agent shall take effect at the opening of business on
the day specified in the public announcement of such change;

(b) 0.50% per annum above the Federal Funds Rate for such day; and

(c) 1.00% per annum above the Eurodollar Rate for the Fixed Period in which such
day falls.

“CP Notes” means short-term promissory notes issued or to be issued by a Conduit
Purchaser to fund its investments in accounts receivable or other financial
assets.

 

4



--------------------------------------------------------------------------------

“CP Rate” for any Fixed Period for any Funding Tranche means, to the extent a
Conduit Purchaser funds such Funding Tranche for such Fixed Period by issuing CP
Notes, the per annum rate equivalent to the “weighted average cost” (as defined
below) related to the issuance of CP Notes that are allocated, in whole or in
part, by such Conduit Purchaser or its Managing Agent to fund or maintain such
Funding Tranche (and which may also be allocated in part to the funding of other
Funding Tranches hereunder or of other assets of such Conduit Purchaser);
provided, however, that if any component of such rate is a discount rate, in
calculating the “CP Rate” for such Funding Tranche for such Fixed Period, such
Conduit Purchaser shall for such component use the rate resulting from
converting such discount rate to an interest bearing equivalent rate per annum.
As used in this definition, a Conduit Purchaser’s “weighted average cost” shall
consist of (w) the actual interest rate (or discount) paid to purchasers of such
Conduit Purchaser’s CP Notes, together with the commissions of placement agents
and dealers in respect of such CP Notes, to the extent such commissions are
allocated, in whole or in part, to such CP Notes by such Conduit Purchaser or
its Managing Agent, (x) certain documentation and transaction costs associated
with the issuance of such CP Notes, (y) any incremental carrying costs incurred
with respect to CP Notes maturing on dates other than those on which
corresponding funds are received by such Conduit Purchaser, and (z) other
borrowings by such Conduit Purchaser (other than under any Program Support
Agreement), including borrowings to fund small or odd dollar amounts that are
not easily accommodated in the commercial paper market.

“CS Alternate Rate” for any Fixed Period for any Funding Tranche funded by the
Alpine Purchaser Group means an interest rate per annum equal to 2.75% per annum
above the Eurodollar Rate for such Fixed Period; provided, however, that in the
case of:

(i) any Fixed Period existing on or after the first day of which CS NYB, in its
capacity as Managing Agent for the Alpine Purchaser Group, shall have been
notified by a Purchaser or a Liquidity Purchaser or other Program Support
Provider for the Alpine Purchaser Group that the introduction of or any change
in or in the interpretation of any law or regulation makes it unlawful, or any
central bank or other Governmental Authority asserts that it is unlawful, for
such Purchaser, Liquidity Purchaser or other Program Support Provider to fund
any Funding Tranche based on the Eurodollar Rate (and such Purchaser, Liquidity
Purchaser or Program Support Provider shall not have subsequently notified CS
NYB that such circumstances no longer exist),

(ii) any Fixed Period of one to (and including) 13 days,

(iii) any Fixed Period relating to a Funding Tranche which is less than
$1,000,000, or

(iv) any Fixed Period with respect to which the Alternate Rate, for any reason,
becomes applicable on notice to the Administrative Agent of less than three
Business Days,

the “CS Alternate Rate” for each such Fixed Period shall be an interest rate per
annum equal to the Corporate Base Rate in effect on each day of such Fixed
Period. The “CS Alternate Rate” for any day on or after the occurrence of an
Early Redemption Event shall be an interest rate equal to 3.50% per annum above
the Corporate Base Rate in effect on such day.

 

5



--------------------------------------------------------------------------------

“Day Count Fraction” means, as to any Funding Tranche for any Fixed Period or
portion thereof, a fraction (a) the numerator of which is the number of days in
such Fixed Period or portion thereof and (b) the denominator of which is 360
(or, with respect to any Funding Tranche which accrues interest by reference to
the Corporate Base Rate, the actual number of days in the related calendar
year).

“Defaulting Committed Purchaser” is defined in Section 2.03(f).

“Eurodollar Rate” means, for any Fixed Period, an interest rate per annum
(rounded upward to the nearest 1/1000th of 1%) determined pursuant to the
following formula:

 

Eurodollar Rate =                

                                LIBOR                                1.00 -
Eurodollar Reserve Percentage  

“Eurodollar Reserve Percentage” means, for any Fixed Period, the maximum reserve
percentage (expressed as a decimal, rounded upward to the nearest 1/1000th of
1%) in effect on the date LIBOR for such Fixed Period is determined under
regulations issued from time to time by the Federal Reserve Board for
determining the maximum reserve requirement (including any emergency,
supplemental or other marginal reserve requirement) with respect to Eurocurrency
funding (currently referred to as “Eurocurrency liabilities”) having a term
comparable to such Fixed Period.

“Extending Purchaser Group” has the meaning specified in Section 2.04 of this
Agreement.

“Extending Purchaser Group Percentage” means, with respect to any Extending
Purchaser Group, the quotient, expressed as a percentage, of (a) the sum of the
Commitments of the Committed Purchasers in such Extending Purchaser Group
divided by (b) the sum of the Commitments of the Committed Purchasers in all
Extending Purchaser Groups.

“Federal Bankruptcy Code” means the bankruptcy code of the United States of
America codified in Title 11 of the United States Code.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upwards, if necessary, to the nearest 1/100 of 1%) charged to the applicable
Managing Agent on such day on such transactions as determined by it.

 

6



--------------------------------------------------------------------------------

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System, or any entity succeeding to any of its principal functions.

“Fee Letter” means the Fee Letter dated as of the date hereof, among the
Transferor, the Servicer, the Managing Agents and the Administrative Agent
setting forth certain fees payable in connection with the purchase of the Series
2012-VFN Note by the Administrative Agent for the benefit of the Purchasers, as
the same may be amended, restated, supplemented or otherwise modified from time
to time.

“Fixed Period” means, unless otherwise mutually agreed by the applicable
Managing Agent and the Conduit Purchasers within its Purchaser Group, (a) with
respect to any Funding Tranche funded by the issuance of CP Notes, (i) initially
the period commencing on (and including) the date of the initial purchase or
funding of such Funding Tranche and ending on (and including) the last day of
the current calendar month, and (ii) thereafter, each period commencing on (and
including) the first day after the last day of the immediately preceding Fixed
Period for such Funding Tranche and ending on (and including) the last day of
the current calendar month and (b) with respect to any Funding Tranche not
funded by the issuance of CP Notes, (i) initially the period commencing on (and
including) the date of the initial purchase or funding of such Funding Tranche
and ending on (but excluding) the next following Distribution Date and
(ii) thereafter, each period commencing on (and including) the first day after
the last day of the immediately preceding Fixed Period for such Funding Tranche
and ending on (and excluding) the next following Distribution Date; provided,
that

(A) any Fixed Period with respect to any Funding Tranche not funded by the
issuance of CP Notes which would otherwise end on a day which is not a Business
Day shall be extended to the next succeeding Business Day; provided, however, if
interest in respect of such Fixed Period is computed by reference to the
Eurodollar Rate, and such Fixed Period would otherwise end on a day which is not
a Business Day, and there is no subsequent Business Day in the same calendar
month as such day, such Fixed Period shall end on the next preceding Business
Day;

(B) in the case of any Fixed Period for any Funding Tranche which commences
before the Expected Principal Distribution Date and would otherwise end on a
date occurring after the Expected Principal Distribution Date, such Fixed Period
shall end on such Expected Principal Distribution Date and the duration of each
Fixed Period which commences on or after the Expected Principal Distribution
Date shall be of such duration as shall be selected by the applicable Managing
Agent and communicated by such Managing Agent to the Administrative Agent;

(C) any Fixed Period in respect of which interest is computed by reference to
the CP Rate may be terminated in accordance with the terms of this Agreement at
the election of the applicable Managing Agent by notice thereof to the
Administrative Agent and the Transferor, in which case, the Funding Tranche
allocated to such terminated Fixed Period shall be allocated to a new Fixed
Period commencing on (and including) the date of such termination and ending on
(but excluding) the next following Distribution Date, and shall accrue interest
at the Alternate Rate;

 

7



--------------------------------------------------------------------------------

(D) any Fixed Period in respect of which interest is computed by reference to
the rate specified in clause (B) of the definition of LIBOR shall, unless
otherwise agreed in writing by the Transferor and the related Managing Agent, be
determined in accordance with clause (a) above instead of clause (b).

“Funded Amount” means, on any Business Day, an amount equal to the result of
(a) the Initial Series 2012-VFN Outstanding Principal Amount plus (b) the
aggregate amount of all Incremental Funded Amounts for all Incremental Fundings
occurring on or after the Closing Date and on or prior to such Business Day
minus (c) the aggregate amount of principal payments made to Series 2012-VFN
Noteholders prior to such date.

“Funding Rate” means, with respect to any Fixed Period and any Funding Tranche,
(a) to the extent a Conduit Purchaser is funding such Funding Tranche during
such Fixed Period through the issuance of CP Notes, its CP Rate, and (b) to the
extent any Purchaser is not funding such Funding Tranche through the issuance of
CP Notes, a rate per annum (expressed as a percentage and an interest yield
equivalent and calculated on the basis of a 360-day year and the actual days
elapsed) equal to the applicable Alternate Rate.

“Funding Tranche” means, at any time, each portion of the Funded Amount funded
by a specific Purchaser, allocated to the same Fixed Period and accruing
interest by reference to the same Funding Rate at such time.

“Governmental Actions” means any and all consents, approvals, permits, orders,
authorizations, waivers, exceptions, variances, exemptions or licenses of, or
registrations, declarations or filings with, any Governmental Authority required
under any Governmental Rules.

“Governmental Authority” means, with respect to any Person, the United States of
America or any other nation having jurisdiction or authority over such Person,
any state or other political subdivision thereof and any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government and having jurisdiction or authority over such Person.

“Governmental Rules” means any and all laws, statutes, codes, rules,
regulations, ordinances, orders, writs, decrees and injunctions of any
Governmental Authority and any and all legally binding conditions, standards,
prohibitions, requirements and judgments of any Governmental Authority.

“Incremental Funded Amount” shall mean the amount of the increase in the Funded
Amount occurring as a result of any Incremental Funding, which amount shall
equal the aggregate amount of the purchase price paid (or deemed paid) by the
Series 2012-VFN Noteholders with respect to that Incremental Funding pursuant to
this Agreement and the Indenture Supplement.

“Incremental Funding” means an increase in the aggregate outstanding principal
balance of the Series 2012-VFN Note in accordance with the provisions of
Section 2.03 hereof.

“Incremental Funding Date” means the date on which each Incremental Funding
occurs.

 

8



--------------------------------------------------------------------------------

“Indemnified Party” means any of the Purchasers, the Liquidity Purchasers, the
Program Support Providers, the Managing Agents, the Administrative Agent or any
of their officers, directors, employees, agents, representatives, assignees or
Affiliates.

“Indenture” means the Indenture, dated as of November 2, 2012, between the
Issuing Entity and The Bank of New York Mellon, as Indenture Trustee, as the
same may be amended, restated, supplemented or otherwise modified from time to
time.

“Indenture Supplement” means the Series 2012-VFN Indenture Supplement, dated as
of the date hereof, between the Issuing Entity and The Bank of New York Mellon,
as Indenture Trustee, as the same may be amended, restated, supplemented or
otherwise modified from time to time.

“Investment Deficit” is defined in Section 2.03(f) of this Agreement.

“Investment Letter” means a letter in the form of Exhibit B hereto.

“Issuing Entity” means Navistar Financial Dealer Note Master Owner Trust II, a
Delaware statutory trust.

“Legal Final Maturity Date” means the earlier of (a) the Scheduled Purchase
Expiration Date and (b) with respect to any Purchaser Group, the date specified
as the Legal Final Maturity Date in Section 2.04.

“Liberty Street” means Liberty Street Funding LLC, a Delaware limited liability
company.

“Liberty Street Liquidity Asset Purchase Agreement” means the liquidity asset
purchase agreement, dated as of the date hereof, among Liberty Street, BNS and
each of the purchasers signatory thereto, as the same may be amended, restated,
supplemented or otherwise modified from time to time.

“Liberty Street Purchaser Group” means Liberty Street, each assignee of Liberty
Street which is a RIC, BNS, in its capacity as a Committed Purchaser hereunder,
the Liberty Street Purchasers and each permitted assignee thereof.

“Liberty Street Purchasers” means each of the purchasers party to a Liberty
Street Liquidity Asset Purchase Agreement.

“LIBOR” means either, at the applicable Managing Agent’s discretion (it being
understood and agreed, however, that once a Managing Agent selects clause (A) or
(B) below, it shall retain such selection prospectively and not alternate
between clauses (A) and (B) for future Fixed Periods without the prior written
consent of the Transferor), (A) for any Fixed Period:

(i) the rate per annum (carried out to the fifth decimal place) equal to the
rate which appears on the Bloomberg Screen BTMM Page under the heading “LIBOR
FIX” for deposits in U.S. dollars (for delivery on the first day of such Fixed
Period) with a term equivalent to such Fixed Period, determined as of
approximately as of 11:00 a.m., London time two (2) Business Days prior to the
first day of such Fixed Period;

 

9



--------------------------------------------------------------------------------

(ii) in the event the rate referenced in the preceding subsection (i) does not
appear on such page or service or such page or service shall cease to be
available, the rate per annum (carried to the fifth decimal place) equal to the
rate determined by the applicable Managing Agent to be the offered rate on such
other page or other service that displays an average British Bankers Association
Interest Settlement Rate for deposits in dollars (for delivery on the first day
of such Fixed Period) with a term equivalent to such Fixed Period, determined as
of approximately 11:00 a.m. (London time) two (2) Business Days prior to the
first day of such Fixed Period; or

(iii) in the event the rates referenced in the preceding subsections (i) and
(ii) are not available, the rate per annum equal to the rate determined by the
applicable Managing Agent as the rate of interest at which dollar deposits (for
delivery on the first day of such Fixed Period) in same day funds in the
approximate amount of the applicable Funding Tranche to be funded by reference
to the Eurodollar Rate and with a term equivalent to such Fixed Period would be
offered by its London Branch to major banks in the offshore dollar market at
their request at approximately 11:00 a.m. (London time) two (2) Business Days
prior to the first day of such Fixed Period; or

(B) for each day during a Fixed Period in respect of which the Funding Rate for
any Funding Tranche is computed by reference to the LIBOR:

(i) the rate per annum (carried out to the fifth decimal place) equal to the
rate determined by the applicable Managing Agent to be the offered rate that
appears on the page of the Reuters Screen on such day that displays an average
British Bankers Association Interest Settlement Rate (such page currently being
page number LIBOR01) for deposits in U.S. dollars (for delivery on a date two
Business Days later) with a term equivalent to one month; or

(ii) in the event the rate referenced in the preceding subsection (i) does not
appear on such page or service or such page or service shall cease to be
available, the rate per annum (carried to the fifth decimal place) equal to the
rate determined by the applicable Managing Agent to be the offered rate on such
day on such other page or other service that displays an average British Bankers
Association Interest Settlement Rate for deposits in U.S. dollars (for delivery
on a date two Business Days later) with a term equivalent to one month; or

(iii) in the event the rates referenced in the preceding subsections (i) and
(ii) are not available, the rate per annum determined by the applicable Managing
Agent on such day as the rate of interest at which U.S. dollar deposits (for
delivery on a date two Business Days later than such day) in same day funds in
the approximate amount of the Funding Tranche to be funded by reference to the
LIBOR and with a term equivalent to one month would be offered by its London
branch to major banks in the London interbank eurodollar market at their
request.

 

10



--------------------------------------------------------------------------------

“Liquidity Purchaser” means a Liberty Street Purchaser, an Alpine Purchaser or
any other provider of funding for a Conduit Purchaser pursuant to an Asset
Purchase Agreement.

“Managing Agents” means Bank of America, in its capacity as a Managing Agent for
the Bank of America Purchaser Group, BNS, in its capacity as a Managing Agent
for the Liberty Street Purchaser Group and CS NYB, in its capacity as Managing
Agent for the Alpine Purchaser Group.

“Material Adverse Effect” means a material adverse effect on (i) the business,
results of operations or financial condition or the material properties or
assets of NFSC, NFC, the Master Trust or the Issuing Entity, (ii) the
performance of their obligations hereunder or under the Series Documents or
(iii) the interests of the Purchasers hereunder.

“Maximum Funded Amount” means the sum of the Commitments.

“NFC” means Navistar Financial Corporation, a Delaware corporation, and its
successors and permitted assigns.

“NFC Losses” has the meaning specified in Section 9.01(b) hereof.

“NFSC” means Navistar Financial Securities Corporation, a Delaware corporation,
and its successors and permitted assigns.

“Non-Defaulting Committed Purchaser” is defined in Section 2.03(f).

“Non-Extending Purchaser Group” has the meaning specified in Section 2.04 of
this Agreement.

“Non-Use Fee” is defined in the Fee Letter.

“Notice of Incremental Funding” means a written notice of an Incremental Funding
in the form of Exhibit A hereto.

“Official Body” means, with respect to any Person, any government or political
subdivision having authority or jurisdiction over such Person or any agency,
authority, bureau, central bank, commission, department or instrumentality of
any such government or political subdivision, or any court, tribunal, grand jury
or arbitrator having authority or jurisdiction over such Person, including, for
the avoidance of doubt, any Governmental Authority, or any accounting board or
authority (whether or not a part of government) which is responsible for the
establishment or interpretation of accounting principles applicable to such
Person.

“Optional Extension Date” means the date that is six (6) months prior to the
Scheduled Purchase Expiration Date; provided, however, that if the Optional
Extension Date would otherwise fall on a day that is not a Business Day, the
Optional Extension Date shall be the Business Day immediately preceding such
date.

“Original Scheduled Purchase Expiration Date” has the meaning specified in
Section 2.04 of this Agreement.

 

11



--------------------------------------------------------------------------------

“Participant” has the meaning specified in Section 11.04(c) of this Agreement.

“Program Rate” has the meaning specified in the Fee Letter.

“Program Support Agreement” means and includes, with respect to a Conduit
Purchaser, the Asset Purchase Agreement and any other agreement entered into by
any Program Support Provider providing for the issuance of one or more letters
of credit for the account of such Conduit Purchaser, the issuance of one or more
surety bonds for which a Conduit Purchaser is obligated to reimburse the
applicable Program Support Provider for any drawings thereunder, the sale by a
Conduit Purchaser to any Program Support Provider of any interest in the Series
2012-VFN Note (or portions thereof) and/or the making of loans and/or other
extensions of credit to a Conduit Purchaser in connection with such Conduit
Purchaser’s securitization program, together with any letter of credit, surety
bond or other instrument issued thereunder (but excluding any discretionary
advance facility provided by the Administrative Agent or a Managing Agent).

“Program Support Provider” means and includes, with respect to a Conduit
Purchaser, any Liquidity Purchaser and any other or additional Person (other
than any customer of a Conduit Purchaser) now or hereafter extending credit or
having a commitment to extend credit to or for the account of, or to make
purchases from, a Conduit Purchaser or issuing a letter of credit, surety bond
or other instrument to support any obligations arising under or in connection
with a Conduit Purchaser’s securitization program.

“Purchase Expiration Date” means the earlier of (i) the Scheduled Purchase
Expiration Date and (ii) the date on which the Early Redemption Period
commences.

“Purchaser” means a Conduit Purchaser or a Committed Purchaser.

“Purchaser Group” means each of the Liberty Street Purchaser Group, the Alpine
Purchaser Group and the Bank of America Purchaser Group.

“Purchaser Percentage” means, with respect to any Committed Purchaser, the
quotient, expressed as a percentage, of (a) such Committed Purchaser’s
Commitment divided by (b) the sum of the Commitments of all Committed
Purchasers.

“Qualifying Term ABS Transaction” means a term securitization providing for the
issuance by the Issuing Entity of notes backed by the Collateral of at least
$200,000,000.

“RIC” means a special purpose company, other than a Conduit Purchaser, which
(i) is administered by a Managing Agent or an Affiliate thereof and
(ii) directly or indirectly issues commercial paper notes to finance its
investments in financial assets.

“Rule 17g-5” means Rule 17g-5 under the Securities Exchange Act.

“Scheduled Purchase Expiration Date” means August 26, 2013, as such date may
from time to time be modified in accordance with Section 2.04 hereof. For the
avoidance of doubt, prior to the 1995 Trust Termination Date, to the extent such
date is modified in accordance with Section 2.04 hereof, the modified date shall
be on a Distribution Date.

 

12



--------------------------------------------------------------------------------

“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Series 2010-VFN Note Purchase Agreement” means the Note Purchase Agreement,
dated as of April 16, 2010, among the Transferor, the Servicer and the Series
2010-VFN Parties, as amended, restated, supplemented or otherwise modified.

“Series 2010-VFN Notes” means the Navistar Financial Dealer Note Master Owner
Trust Floating Rate Dealer Note Asset Backed Notes, Series 2010-VFN in the
maximum aggregate principal amount of $500,000,000 issued by Navistar Financial
Dealer Note Master Owner Trust pursuant to the 2004 Indenture and the Series
2010-VFN Indenture Supplement, dated as of April 16, 2010, between Navistar
Financial Dealer Note Master Owner Trust and The Bank of New York Mellon, as
indenture trustee.

“Series 2010-VFN Parties” means Bank of America and BNS, each as managing agent
and committed purchaser under the Series 2010-VFN Note Purchase Agreement,
Liberty Street Funding Corporation, as conduit purchaser under the Series
2010-VFN Note Purchase Agreement, and Bank of America, as administrative agent
under the Series 2010-VFN Note Purchase Agreement.

“Series 2010-VFN Supplement” means the Series 2010-VFN Indenture Supplement,
dated as of April 16, 2010, between the Issuing Entity and The Bank of New York
Mellon, as indenture trustee, as amended, restated, supplemented or otherwise
modified.

“Series 2012-VFN Monthly Interest” means, with respect to any Distribution Date,
the sum of:

 

  (A) the sum of (i) for each Conduit Purchaser, the summation of the amount of
interest accrued during the related Due Period on each Funding Tranche funded by
such Conduit Purchaser at such Conduit Purchaser’s CP Rate, determined by
multiplying (a) the applicable Tranche Rate times (b) the Weighted Average
Funded Amount for such Funding Tranche times (c) the applicable Day Count
Fraction and (ii) any Series 2012-VFN Monthly Interest calculated in accordance
with clause (A)(i) above due but not paid with respect to the prior Due Period,
plus interest on such unpaid amount calculated as the product of (x) the
weighted average Tranche Rate for all Funding Tranches funded at the CP Rate by
such Conduit Purchaser during the most recent Due Period, times (y) the amount
of such unpaid Series 2012-VFN Monthly Interest, times (z) the applicable Day
Count Fraction,

plus

 

  (B)

the sum of (i) the summation of the amount of interest accrued during the
related Fixed Period on each Funding Tranche not funded at the CP Rate,
determined by multiplying (a) the applicable Tranche Rate times (b) the Weighted
Average Funded Amount for such Funding Tranche times (c) the applicable Day
Count Fraction and (ii) any Series 2012-VFN Monthly Interest calculated in
accordance with clause (B)(i) above due but not paid with respect to the prior
Fixed Period, plus interest on such unpaid amount calculated as the product of
(x) the weighted

 

13



--------------------------------------------------------------------------------

  average Tranche Rate for all Funding Tranches not funded at the CP Rate during
the most recent Fixed Period, times (y) the amount of such unpaid Series
2012-VFN Monthly Interest, times (z) the applicable Day Count Fraction,

plus

 

  (C) on any Distribution Date on which the Funded Amount of the Series 2012-VFN
Notes is reduced to zero, any amounts which accrue in clause (A) above from (and
excluding) the last day of the related Due Period through (and excluding) such
Distribution Date.

“Series 2012-VFN Notes” means the Navistar Financial Dealer Note Master Owner
Trust II Floating Rate Dealer Note Asset Backed Notes, Series 2012-VFN issued by
the Issuing Entity pursuant to the Indenture and the Indenture Supplement.

“Series Documents” means the Indenture, the Indenture Supplement, the Pooling
and Servicing Agreement, the 1995 Pooling and Servicing Agreement (prior to the
1995 Trust Termination Date), the Collateral Supplement (prior to the 1995 Trust
Termination Date), the Master Revolving Credit Agreement, the Purchase
Agreement, the 1995 Purchase Agreement (prior to the 1995 Trust Termination
Date) and this Agreement.

“Step-Down Commitments” is defined in Section 2.05(b) of this Agreement.

“Third Party Claim” has the meaning specified in Section 9.02 hereof.

“Tranche Rate” means for any Fixed Period, with respect to any Funding Tranche,
a per annum rate equal to the sum of (i) the applicable Funding Rate of the
applicable Purchaser for such Fixed Period plus (ii) if such Funding Tranche is
funded at the CP Rate, the weighted average of the applicable Program Rates
applicable to such Fixed Period.

“Transferor Losses” has the meaning specified in Section 9.01(a) hereof.

“Weighted Average Funded Amount” means, with respect to any Funding Tranche for
any Fixed Period, the quotient of (i) the summation of the portion of the Funded
Amount allocated to such Funding Tranche determined as of each day in such Fixed
Period, divided by (ii) the number of days in such Fixed Period.

SECTION 1.02. Other Definitional Provisions. (a) All terms defined in this
Agreement shall have the defined meanings when used in any certificate or other
document made or delivered pursuant hereto unless otherwise defined therein.

(b) As used herein and in any certificate or other document made or delivered
pursuant hereto or thereto, accounting terms not defined in Section 1.01, and
accounting terms partially defined in Section 1.01 to the extent not defined,
shall have the respective meanings given to them under generally accepted
accounting principles. To the extent that the definitions of accounting terms
herein are inconsistent with the meanings of such terms under generally accepted
accounting principles, the definitions contained herein shall control.

 

14



--------------------------------------------------------------------------------

(c) The words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement; and Section, subsection, Schedule
and Exhibit references contained in this Agreement are references to Sections,
subsections, the Schedules and Exhibits in or to this Agreement unless otherwise
specified.

ARTICLE II

PURCHASE AND SALE

SECTION 2.01. Purchase and Sale of the Series 2012-VFN Note. On the terms and
subject to the conditions set forth in this Agreement, and in reliance on the
covenants, representations, warranties and agreements herein set forth, the
Transferor is willing to sell to each Managing Agent, on behalf of the
Purchasers in its respective Purchaser Group, and each Managing Agent, on behalf
of the Purchasers in its respective Purchaser Group, has elected to purchase the
Series 2012-VFN Notes with an aggregate maximum principal amount equal to the
Maximum Funded Amount.

SECTION 2.02. [Reserved.]

SECTION 2.03. Incremental Fundings. (a) Subject to the terms and conditions of
this Agreement and the Indenture Supplement, from time to time prior to the
Purchase Expiration Date upon receipt by the Administrative Agent (with a copy
to each Managing Agent) of a Notice of Incremental Funding, (i) each Managing
Agent, on behalf of the Conduit Purchaser in its Purchaser Group, and in the
sole and absolute discretion of each such Conduit Purchaser, may make
Incremental Fundings and (ii) if a Conduit Purchaser elects not to make an
Incremental Funding, each Committed Purchaser in such Conduit Purchaser’s
Purchaser Group severally agrees to make its respective Purchaser Percentages of
such Incremental Funding; provided, that no Committed Purchaser shall be
required to make a portion of any Incremental Funding if, after giving effect
thereto, (A) its Funded Amount hereunder would exceed its Commitment or (B) its
Funded Amount hereunder plus the aggregate funding made by such Committed
Purchaser as a Liquidity Purchaser under its Asset Purchase Agreement would
exceed its Commitment.

(b) Each Incremental Funding hereunder, including the Incremental Funding to
occur on the Closing Date, shall be subject to the further conditions precedent
that:

(i) The Administrative Agent (with a copy to each Managing Agent) will have
received copies of all settlement statements and all reports required to be
delivered by the Servicer pursuant to Section 3.14 of the Indenture Supplement;

(ii) Each of the representations and warranties of the Issuing Entity, the
Transferor and the Servicer made in the Series Documents shall be true and
correct in all material respects as of the applicable Incremental Funding Date
(except to the extent they expressly relate to an earlier or later time);

(iii) The Transferor, the Servicer, the Master Trust (prior to the 1995 Trust
Termination Date) and the Issuing Entity shall be in compliance in all material
respects with all of their respective covenants contained in the Series
Documents;

 

15



--------------------------------------------------------------------------------

(iv) No Early Redemption Event shall have occurred and be continuing;

(v) The Series 2012-VFN Overcollateralization Amount shall be at least equal to
the Series 2012-VFN Target Overcollateralization Amount (calculated on a pro
forma basis after giving effect to such Incremental Funding);

(vi) The Seller’s Interest shall be at least equal to the Minimum Seller’s
Interest (after giving effect to such Incremental Funding);

(vii) At least three Business Days prior to the Incremental Funding Date
(excluding the Closing Date), the Administrative Agent (with a copy to each
Managing Agent) shall have received a completed Notice of Incremental Funding;

(viii) The amount on deposit in the Series 2012-VFN Spread Account shall be at
least equal to the Spread Account Required Amount; and

(ix) The available commitments of the Liquidity Purchasers under their Asset
Purchase Agreement and the credit and/or liquidity coverage committed under the
program-wide credit and/or liquidity facilities for the commercial paper program
of each Conduit Purchaser shall be in the amounts required to maintain the
then-current ratings of such Conduit Purchaser’s CP Notes.

(c) Each Incremental Funding shall be requested in a minimum principal amount of
$5,000,000 and integral multiples of $1,000,000 in excess thereof; provided,
that an Incremental Funding may be requested in the entire remaining Maximum
Funded Amount (even if such amount is less than $5,000,000).

(d) The purchase price of each Incremental Funding shall be equal to 100% of the
allocation of the related Incremental Funded Amount, and shall be paid not later
than 1:00 p.m. New York City time on the Incremental Funding Date by wire
transfer of immediately available funds to account no. 231738, titled “Navistar
Master Excess Funding Account”, ABA# 021-000-018, for credit to GLA: 111565,
maintained at The Bank of New York Mellon (or such other account as may from
time to time be specified by the Transferor in a notice to the Administrative
Agent (with a copy to each Managing Agent)).

(e) Subject to the other provisions of this Agreement, Incremental Funded
Amounts shall be allocated among the Purchaser Groups on a pro rata basis.
Notwithstanding the foregoing, (i) if there is one or more Extending Purchaser
Groups with respect to an Original Scheduled Purchase Expiration Date,
Incremental Funded Amounts requested to be funded on such Original Scheduled
Purchase Expiration Date shall be allocated among such Extending Purchaser
Groups based on their respective Extending Purchaser Group Percentages and,
notwithstanding Section 3.04(b) of the Indenture Supplement, proceeds of such
Incremental Funded Amount may, at the direction of the Transferor, be applied to
pay the Outstanding Principal Amount of any Non-Extending Purchaser Group’s
Variable Funding Note, and (ii) any Incremental Funded Amount requested to be
funded on the Commitment Step-Down Date shall be allocated among the Purchaser
Groups as necessary to cause (in conjunction with any prepayment to be made on
the Commitment Step-Down Date) the Funded Amount to be allocated among the
Purchaser Groups pro rata in accordance with the Step-Down Commitments

 

16



--------------------------------------------------------------------------------

and, notwithstanding Section 3.04(b) of the Indenture Supplement, proceeds of
such Incremental Funded Amount may, at the direction of the Transferor, be
applied to pay the Outstanding Principal Amount of any Purchaser Group’s
Variable Funding Note to the extent necessary to cause (in conjunction with the
allocation of such Incremental Funded Amount and with any prepayment to be made
on the Commitment Step-Down Date) the Funded Amount to be allocated among the
Purchaser Groups pro rata in accordance with the Step-Down Commitments.

(f) Defaulting Committed Purchaser. If, by 2:00 p.m. (New York City time), one
or more Committed Purchasers (each, a “Defaulting Committed Purchaser”, and each
Committed Purchaser other than any Defaulting Committed Purchaser being referred
to as a “Non-Defaulting Committed Purchaser”) fails to deposit its pro rata
share of any Incremental Funded Amount into the Transferor’s account pursuant to
Section 2.03(d) (the aggregate amount not so made available as the Incremental
Funding Date being herein called in either case the “Investment Deficit”), then
the related Managing Agent for each Non-Defaulting Committed Purchaser shall, by
no later than 2:30 p.m. (New York City time) on the applicable Incremental
Funding Date, instruct each Non-Defaulting Committed Purchaser in its Purchaser
Group to pay, by no later than 3:00 p.m. (New York City time), in immediately
available funds, to the Transferor’s account, an amount equal to the lesser of
(i) such Non-Defaulting Committed Purchaser’s proportionate share (based upon
the relative Purchaser Percentage of the Non-Defaulting Committed Purchasers) of
the Investment Deficit and (ii) its unused Commitment. A Defaulting Committed
Purchaser shall forthwith, upon demand, pay to its Managing Agent for the
ratable benefit of the Non-Defaulting Committed Purchasers all amounts paid by
each such Non-Defaulting Committed Purchaser on behalf of such Defaulting
Committed Purchaser, together with interest thereon, for each day from the date
a payment was made by a Non-Defaulting Committed Purchaser until the date such
Non-Defaulting Committed Purchaser has been paid such amounts in full, at a rate
per annum equal to the sum of the Alternate Rate, plus 2.00% per annum.

SECTION 2.04. Extension of Scheduled Purchase Expiration Date.

(a) If the Transferor wishes to extend the Scheduled Purchase Expiration Date in
effect at any time (the “Original Scheduled Purchase Expiration Date”), it may
so request in writing to all Managing Agents no fewer than 30 days and no more
than 90 days prior to each Optional Extension Date; provided that no requested
extension shall extend the Scheduled Purchase Expiration Date to a date later
than 364 days following such Optional Extension Date and, prior to the 1995
Trust Termination Date, any proposed extended Scheduled Purchase Expiration Date
shall be a Distribution Date. Each Managing Agent will promptly forward such
request to each Purchaser in its Purchaser Group. By no later than the Optional
Extension Date (i) each Committed Purchaser will advise the Managing Agent for
its Purchaser Group whether it has determined, in its sole discretion, to extend
the Scheduled Purchase Expiration Date and (ii) each Managing Agent will so
advise the Transferor; provided that, in the case of any Committed Purchaser
whose Purchaser Group includes one or more Conduit Purchasers, no Optional
Extension shall be effective unless the available commitments of the Liquidity
Purchasers under each Asset Purchase Agreement and the credit and/or liquidity
coverage committed under the program-wide credit and/or liquidity facilities for
the commercial paper program of each Conduit Purchaser in such Committed
Purchaser’s Purchaser Group will continue to be in effect after

 

17



--------------------------------------------------------------------------------

such extension in the aggregate amounts, and for the period of the time,
necessary to maintain the then-current ratings of each such Conduit Purchaser’s
CP Notes. A failure on the part of a Committed Purchaser to reply to the related
Managing Agent or failure by a Managing Agent to reply to the Transferor, by the
Optional Extension Date shall be construed as a denial of the requested
extension. In the event that a Committed Purchaser does not agree to an
extension by the Optional Extension Date (each such Purchaser Group, a
“Non-Extending Purchaser Group”), such Committed Purchaser’s Commitment shall be
reduced to zero on the Original Scheduled Purchase Expiration Date, the Original
Scheduled Purchase Expiration Date shall remain the Legal Final Maturity Date of
its Purchaser Group’s Variable Funding Note and the Series 2012-VFN Outstanding
Principal Amount of such Variable Funding Note shall be due in full on the
Original Scheduled Purchase Expiration Date. For each Purchaser Group that has
agreed to extend the Scheduled Purchase Expiration Date (each such Purchaser
Group, an “Extending Purchaser Group”), the Legal Final Maturity Date of such
Purchaser Group’s Variable Funding Notes shall be the Scheduled Purchase
Expiration Date, as so extended; provided, however, if on the Original Scheduled
Purchase Expiration Date, an Early Redemption Event has occurred or would occur
as a result of the failure to pay the Outstanding Principal Amount of the
Non-Extending Purchaser Group’s Variable Funding Note in full, the Commitment of
each Committed Purchaser shall be reduced to zero on the Original Scheduled
Purchase Expiration Date and the Legal Final Maturity Date will be accelerated
for all Variable Funding Notes. Notwithstanding Section 3.04 of the Indenture
Supplement, on the Original Scheduled Purchase Expiration Date for any
Non-Extending Purchaser Group, principal may be paid to the Noteholders in any
Non-Extending Purchaser Groups on a pro rata basis until the Outstanding
Principal Amount of each Non-Extending Purchaser Group’s Variable Funding Note
has been paid in full and principal need not be paid to the Noteholders in other
Extending Purchaser Groups on a pro rata basis provided that no Early Redemption
Event has occurred or would occur as a result of failure to pay the Outstanding
Principal Amount of any Non-Extending Purchaser Group’s Variable Funding Note in
full on the Original Scheduled Purchase Expiration Date.

(b) If, after any Optional Extension Date, the Managing Agent for a
Non-Extending Purchaser Group notifies the Transferor that each Committed
Purchaser in such Non-Extending Purchaser Group is willing to extend the
Original Scheduled Purchase Expiration Date, the Transferor and such
Non-Extending Purchaser Group may agree to extend such Scheduled Purchase
Expiration Date to the then-current Scheduled Purchase Expiration Date.

SECTION 2.05. Reduction of Maximum Funded Amount.

(a) The Transferor may reduce in whole or in part the Maximum Funded Amount (but
not below the Series 2012-VFN Outstanding Principal Amount) by giving the
Administrative Agent (with a copy to each Managing Agent) written notice thereof
at least five Business Days before such reduction is to take place; provided,
however, that any partial reduction shall be in an aggregate amount of
$10,000,000, or any integral multiples of $5,000,000 in excess thereof. Any such
reduction in the Maximum Funded Amount shall be permanent and shall be allocated
between the Purchaser Groups on a pro rata basis.

(b) In the event that a Qualifying Term ABS Transaction closes on any date on
which the Maximum Funded Amount exceeds $500,000,000 (such date, the “Commitment
Step-Down

 

18



--------------------------------------------------------------------------------

Date”), the Maximum Funded Amount shall be automatically reduced to $500,000,000
on the Commitment Step-Down Date and the Commitments of the Committed Purchasers
shall be automatically reduced on the Commitment Step-Down Date as follows:
(i) Bank of America’s Commitment shall be automatically reduced to $225,000,000;
(ii) CS CIB’s Commitment shall be automatically reduced to $150,000,000; and
(iii) BNS’s Commitment shall be automatically reduced to $125,000,000 (such
Commitments as so reduced, the “Step-Down Commitments”).1 Notwithstanding
Section 3.04(b) of the Indenture Supplement, any prepayment on the Commitment
Step-Down Date shall be allocated among the Purchaser Groups as necessary to
cause (in conjunction with the allocation and application of any Incremental
Funded Amount requested to be funded on the Commitment Step-Down Date) the
Funded Amount to be allocated among the Purchaser Groups pro rata in accordance
with the Step-Down Commitments.

SECTION 2.06. Calculation of Series 2012-VFN Monthly Interest. (a) On or before
the second Business Day after the end of each Due Period, each Managing Agent
shall calculate, for the related Distribution Date, the Series 2012-VFN Monthly
Interest payable on such Distribution Date with respect to each Funding Tranche
related to its Purchaser Group and provide such calculation to the
Administrative Agent who shall provide such calculation to the Servicer in
writing. If any Funding Tranche funded by a Purchaser Group that includes a
Conduit Purchaser begins to accrue interest at a Funding Rate other than a CP
Rate after the date the Administrative Agent provides the Series 2012-VFN
Monthly Interest calculation for any Distribution Date, the applicable Managing
Agent shall promptly provide the Administrative Agent a calculation of the
interest that will accrue on such Funding Tranche and be included in the
definition of “Series 2012-VFN Monthly Interest” for such Distribution Date. The
Administrative Agent shall promptly provide such calculation to the Servicer
after receipt thereof. The parties acknowledge that the interest calculation set
forth in clause (C) of the definition of “Series 2012-VFN Monthly Interest”
shall be an estimate. If the estimated accruals exceed the actual accruals, the
applicable Managing Agent shall reimburse the Transferor for such excess. If the
actual accruals exceed the estimated accruals, the Transferor shall remit such
monies to the Administrative Agent for the account of the applicable Purchaser
Group.

(b) All amounts payable with respect to the Series 2012-VFN Note hereunder and
under the other Series Documents (other than in connection with amounts owing
under the Administrative Agent Fee Letter) shall be paid to the respective
accounts designated by the Managing Agents in the Fee Letter. Amounts payable to
the Administrative Agent under the Administrative Agent Fee Letter shall be paid
to the account specified therein.

(c) If (i) any distribution of principal is made with respect to any Funding
Tranche other than on the Scheduled Purchase Expiration Date or a Distribution
Date during an EarlyRedemption Period or the last day of a Fixed Period with
respect to such Funding Tranche, (ii)

 

1 

Section 2.03 of the Indenture Supplement should incorporate an agreement by the
issuing entity to reduce the Funded Amount to an amount not less than the
Maximum Funded Amount on the Commitment Step-Down Date and to cause a
rebalancing of the Funded Amounts through either a paydown and/or incremental
funding. In addition, an early redemption event should occur if (i) the Funded
Amount exceeds the Maximum Funded Amount on the Commitment Step-Down Date after
giving effect to any payments made on such date, or (ii) the portion of the
Funded Amount funded by any Purchaser Group exceeds its new pro rata share of
the Funded Amount after giving effect to the reductions in the Commitments and
the application of funds on the Commitment Step-Down Date.

 

19



--------------------------------------------------------------------------------

the Transferor, or the Servicer acting on behalf of the Transferor, shall not
have provided the Administrative Agent with the number of days notice specified
in the Indenture Supplement for such distribution of principal and (iii) the
interest paid by a Purchaser to providers of funds to it to fund that Funding
Tranche exceeds returns earned by such Purchaser from the first day through the
last day of that Fixed Period factoring in actual returns earned during the
Fixed Period and assuming redeployment of such funds in highly rated short-term
money market instruments from the date of the principal distribution through the
end of the Fixed Period, then, upon written notice (including a detailed
calculation of such Breakage Payment) from the Administrative Agent to the
Servicer, such Purchaser shall be entitled to receive additional amounts in the
amount of such excess (each, a “Breakage Payment”) on the date of such
distribution, so long as such written notice is received not later than noon,
New York City time, on the first Business Day immediately preceding such
distribution.

ARTICLE III

CLOSING

SECTION 3.01. Closing. The closing (the “Closing”) of the transactions described
in Section 3.02 hereof shall take place at 10:00 a.m. at the offices of
Kirkland & Ellis LLP in Chicago, Illinois on August 29, 2012, or if the
conditions to closing set forth in Article IV of this Agreement shall not have
been satisfied or waived by such date, as soon as practicable after such
conditions shall have been satisfied or waived, or at such other time, date and
place as the parties shall agree upon (the date of the Closing being referred to
herein as the “Closing Date”).

SECTION 3.02. Transactions to be Effected at the Closing. At the Closing, upon
the satisfaction of the conditions precedent described in Article IV hereof, the
Transferor will deliver the Series 2012-VFN Notes to the Administrative Agent.

SECTION 3.03. Termination of the Series 2010-VFN Notes.

(a) On the Closing Date, the Purchaser Groups shall make an Incremental Funding
in an aggregate amount equal to $240,000,000, allocated among the Purchaser
Groups on a pro rata basis as follows:

(i) The Bank of America Purchaser Group’s pro rata share of such amount shall be
a purchase price equal to $80,000,000. The Transferor hereby directs that, in
lieu of being paid to the Transferor, the proceeds of such purchase price be
retained by Bank of America, as a managing agent pursuant to the Series 2010-VFN
Note Purchase Agreement, in reduction of the funded amount of the Series
2010-VFN Notes. Such proceeds shall be deemed to have been paid by the Bank of
America Purchaser Group at the direction of the Transferor for purposes of
calculating the related Incremental Funded Amount hereunder.

(ii) The Liberty Street Purchaser Group’s pro rata share of such amount shall be
a purchase price equal to $80,000,000. The Transferor hereby directs that, in
lieu of being paid to the Transferor, the proceeds of such purchase price be
retained by BNS, as a managing agent pursuant to the Series 2010-VFN Note
Purchase Agreement, in

 

20



--------------------------------------------------------------------------------

reduction of the funded amount of the Series 2010-VFN Notes. Such proceeds shall
be deemed to have been paid by the Liberty Street Purchaser Group at the
direction of the Transferor for purposes of calculating the related Incremental
Funded Amount hereunder.

(iii) The Alpine Purchaser Group’s pro rata share of such amount shall be a
purchase price equal to $80,000,000. The Transferor hereby directs that, in lieu
of being paid to the Transferor, the proceeds of such purchase price be paid by
the Alpine Purchaser Group, on behalf of the Transferor, in reduction of the
funded amount of the Series 2010-VFN Notes as follows: (A) $40,000,000 to Bank
of America, as a managing agent pursuant to the Series 2010-VFN Note Purchase
Agreement and (B) $40,000,000 to BNS, as a managing agent pursuant to the Series
2010-VFN Note Purchase Agreement.

(b) On the Closing Date, the Transferor shall pay the following amounts:

(i) accrued and unpaid interest, non-use fees and additional amounts to Bank of
America, as a managing agent pursuant to the Series 2010-VFN Note Purchase
Agreement, in an aggregate amount equal to $156,805.43; and

(ii) accrued and unpaid interest, non-use fees and additional amounts to BNS, as
a managing agent pursuant to the Series 2010-VFN Note Purchase Agreement, in an
aggregate amount equal to $156,795.08.

(c) On the Closing Date, the payments described in clause (a) above shall reduce
the funded amount of the Series 2010-VFN Notes to $0. The Series 2010-VFN
Parties hereby agree that no amounts other than those set forth in clauses
(a) and (b) above are due and owing to the Series 2010-VFN Parties under the
Series 2010-VFN Note Purchase Agreement (and any related fee letters) and the
Series 2010-VFN Supplement.

(d) The Transferor hereby requests a reduction in the commitment of each
committed purchaser under the Series 2010-VFN Note Purchase Agreement and a
corresponding reduction in the maximum funded amount to $0 effective as of the
Closing Date, and the Series 2010-VFN Parties hereby consent to such reduction.

(e) Upon the payments described in clauses (a) and (b) above, the Transferor,
the Servicer, the Series 2010-VFN Parties and the indenture trustee under the
2004 Indenture hereby agree that the Series 2010-VFN Note Purchase Agreement
(and any related fee letters), the Series 2010-VFN Notes and the Series 2010-VFN
Supplement shall be terminated and the Series 2010-VFN Parties shall have no
further claims on the collateral securing the Series 2010-VFN Notes. Each of the
parties hereto hereby waives any notice requirements under the Series Documents,
the Series 2010-VFN Supplement and the Series 2010-VFN Note Purchase Agreement.
Notwithstanding anything to the contrary contained in this Agreement, the Series
2010-VFN Parties, the Transferor and the Servicer agree and acknowledge that
certain provisions contained in the Series 2010-VFN Note Purchase Agreement, as
described in Section 11.11 thereof, shall survive the execution, delivery and
effectiveness of this Agreement.

 

21



--------------------------------------------------------------------------------

ARTICLE IV

CONDITIONS PRECEDENT TO PURCHASE ON THE CLOSING DATE

The effectiveness of this Agreement is subject to the satisfaction of the
following conditions (any or all of which may be waived by the Agents in their
sole discretion):

SECTION 4.01. Performance by the Transferor, the Servicer, the Master Trust and
the Issuing Entity. All the terms, covenants, agreements and conditions of the
Series Documents to be complied with and performed by the Transferor, the
Servicer, the Master Trust and the Issuing Entity on or before the date hereof
shall have been complied with and performed in all material respects.

SECTION 4.02. Representations and Warranties. Each of the representations and
warranties of the Transferor and the Servicer made in the Series Documents shall
be true and correct in all material respects as of the date hereof (except to
the extent they expressly relate to an earlier or later time).

SECTION 4.03. Corporate Documents. The Managing Agents shall have received
copies of (a) the (i) Certificate of Incorporation, good standing certificate
and By-Laws of NFC, (ii) Board of Directors resolutions of NFC with respect to
the Series Documents, and (iii) incumbency certificate of NFC, each certified by
appropriate corporate authorities and (b) the (i) Certificate of Incorporation,
good standing certificate and By-Laws of the Transferor, (ii) Board of Directors
resolutions of the Transferor with respect to the Series Documents, and
(iii) incumbency certificate of the Transferor, each certified by appropriate
corporate authorities.

SECTION 4.04. Opinions of Counsel to NFC and the Transferor. Counsel to NFC, the
Transferor and the Issuing Entity shall have delivered to each Managing Agent
opinions, dated as of the Closing Date, reasonably satisfactory in form and
substance to the Managing Agents and their counsel, covering such matters as the
Managing Agents may reasonably request, and addressed to each Managing Agent.

SECTION 4.05. Opinions of Counsel to the Indenture Trustee and Owner Trustee.
Counsel to each of the Indenture Trustee and the Owner Trustee shall have
delivered to each Managing Agent opinions, dated as of the Closing Date,
reasonably satisfactory in form and substance to the Managing Agents and their
counsel, covering such matters as the Managing Agents reasonably request, and
addressed to the each Managing Agent.

SECTION 4.06. Financing Statements. Each Managing Agent shall have received
evidence satisfactory to it of the completion of all recordings, registrations,
and filings as may be necessary or, in the opinion of any such Managing Agent,
desirable under the UCC of all appropriate jurisdictions to perfect or evidence
the transfers (including grants of security interests) under the Series
Documents, including:

(a) Acknowledgment copies of all UCC financing statements and assignments that
have been filed in the offices of the Secretary of State of the applicable
states and in the appropriate office or offices of such other locations as may
be specified in the opinions of counsel delivered pursuant to Section 4.04
hereof; and

 

22



--------------------------------------------------------------------------------

(b) Certified copies of requests for information (Form UCC-11) (or a similar
search report certified by parties acceptable to the Administrative Agent and
its counsel) dated a date reasonably near the date hereof and listing all
effective financing statements which name NFC, the Transferor, the Master Trust
or the Issuing Entity as seller, assignor or debtor and which have been filed
since the Closing Date in all jurisdictions in which the filings were or will be
made, together with copies of such financing statements.

SECTION 4.07. Ratings. Each Conduit Purchaser’s CP Notes shall be rated at least
A-1 by Standard & Poor’s and P-1 by Moody’s.

SECTION 4.08. Documents. Each Managing Agent shall have received copies of each
executed counterpart of each of the Series Documents and each and every document
or certification delivered by any party in connection with any of such
agreements on the Closing Date in connection with the issuance of the Series
2012-VFN Notes, and each such document shall be in full force and effect.

SECTION 4.09. No Actions or Proceedings. No action, suit, proceeding or
investigation by or before any Governmental Authority shall have been instituted
to restrain or prohibit the consummation of, or to invalidate, the transactions
contemplated by the Series Documents and the documents related thereto in any
material respect.

SECTION 4.10. Approvals and Consents. All Governmental Actions of all
Governmental Authorities required with respect to the transactions contemplated
by the Series Documents and the other documents related thereto shall have been
obtained or made.

SECTION 4.11. Officer’s Certificates. The Managing Agents shall have received
Officer’s Certificates from NFC and the Transferor in form and substance
reasonably satisfactory to the Managing Agents and their counsel, dated as of
the date hereof, certifying as to the satisfaction of the conditions set forth
in Sections 4.01 and 4.02 hereof with respect to NFC and the Transferor,
respectively.

SECTION 4.12. Credit Enhancement. Each Managing Agent shall have received
evidence that the Series 2012-VFN Spread Account has been funded in an amount
equal to the Spread Account Required Amount.

SECTION 4.13. Repayment of Series 2010-VFN Notes. By no later than 2:00 p.m. New
York City time on the Closing Date, each managing agent under the 2010-VFN Note
Purchase Agreement shall have been repaid all amounts owing to the
Administrative Agent under such agreement pursuant to Section 3.03 hereof and
the 2010-VFN Notes shall be surrendered to the indenture trustee under the 2004
Indenture for cancellation.

SECTION 4.14. Other Documents. The Transferor shall have furnished to the
Administrative Agent and Managing Agents such other information, certificates
and documents as the Administrative Agent and the Managing Agents may reasonably
request.

SECTION 4.15. Fees. Each fee specified in the Fee Letter as being due on the
date Closing Date shall have been paid and each fee specified in the
Administrative Agent Fee Letter as being due on the Closing Date shall have been
paid.

 

23



--------------------------------------------------------------------------------

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF THE SELLER

SECTION 5.01. Representations and Warranties of the Transferor. The Transferor
hereby makes the following representations and warranties to the Purchasers, the
Managing Agents and the Administrative Agent, as of the Closing Date and as of
each Incremental Funding Date, and the Purchasers, the Managing Agents and the
Administrative Agent shall be deemed to have relied on such representations and
warranties in purchasing the Series 2012-VFN Note on the Closing Date, entering
into this Agreement and in making (or committing to make) each Incremental
Funding on each Incremental Funding Date.

(a) The Transferor hereby represents and warrants to the Purchasers and the
Administrative Agent that the representations and warranties of the Transferor
set forth in the Series Documents each are true and correct on the Closing Date
or Incremental Funding Date, as applicable.

(b) Each of the Series Documents to which the Transferor is a party has been
duly authorized, executed and delivered by the Transferor, and is the valid and
legally binding obligation of the Transferor, enforceable against the Transferor
in accordance with its terms, except that the enforcement thereof may be subject
to (i) bankruptcy, insolvency, reorganization, moratorium or other similar laws
now or hereafter in effect relating to creditors’ rights generally and
(ii) general principles of equity and the discretion of the court before which
any proceeding therefor may be brought.

(c) Each Series 2012-VFN Note has been duly and validly authorized, and, when
executed and authenticated in accordance with the terms of the Indenture and the
Indenture Supplement, and delivered to and paid for in accordance with this
Agreement, will be duly and validly issued and outstanding and will be entitled
to the benefits of the Indenture and the Indenture Supplement, except that the
enforcement thereof may be subject to (i) bankruptcy, insolvency,
reorganization, moratorium or other similar laws now or hereafter in effect
relating to creditors’ rights generally and (ii) general principles of equity
and the discretion of the court before which any proceeding therefor may be
brought.

(d) There is no pending or, to the Transferor’s knowledge, threatened action,
suit or proceeding by or against the Transferor, the Issuing Entity or the
Master Trust before any Governmental Authority or any arbitrator (i) asserting
the invalidity of this Agreement, any other Series Document or the Series
2012-VFN Notes, (ii) seeking to prevent the issuance of the Series 2012-VFN
Notes or the consummation of any of the transactions contemplated by this
Agreement or any other Series Document, (iii) that might materially and
adversely affect the performance by the Transferor, the Issuing Entity or the
Master Trust of its obligations under, or the validity or enforceability of,
this Agreement, any other Series Document or the Series 2012-VFN Notes or
(iv) that if determined adversely to the Transferor, the Issuing Entity or the
Master Trust would have a Material Adverse Effect.

(e) The Transferor (i) is not in violation of its Certificate of Incorporation
or By-Laws and (ii) is not in breach or violation of any of the terms or
provisions of, or with the giving

 

24



--------------------------------------------------------------------------------

of notice or lapse of time, or both, would be in default under, any contract,
indenture, mortgage, deed of trust, loan agreement, note, lease, partnership
agreement, or other agreement or instrument to which the Transferor is a party
or by which it may be bound or to which any of its properties or assets may be
subject, except for such violations or defaults that would not have a Material
Adverse Effect.

(f) Any taxes, fees and other charges of Governmental Authorities applicable to
the Transferor in connection with the execution, delivery and performance by the
Transferor of the Series Documents or otherwise applicable to the Transferor in
connection with the Master Trust or the Issuing Entity have been paid or will be
paid by the Transferor at or prior to the Closing Date or Incremental Funding
Date, as applicable, to the extent then due, except for any such failures to pay
which, individually and in the aggregate, would not have a Material Adverse
Effect.

(g) The Master Trust has been duly created and is validly existing under the
laws of the State of Illinois. The Issuing Entity has been duly created and is
validly existing under the laws of the State of Delaware. The Transferor has
authorized the Issuing Entity to issue and sell the Series 2012-VFN Notes.

(h) On the date hereof and on each Incremental Funding Date, none of the
Transferor, the Master Trust or the Issuing Entity is insolvent or the subject
of any voluntary or involuntary bankruptcy proceeding.

(i) No proceeds of a purchase hereunder will be used by the Transferor (i) for a
purpose that violates or would be inconsistent with Regulations T, U or X
promulgated by the Board of Governors of the Federal Reserve System from time to
time or (ii) to acquire any security in any transaction in violation of
Section 13 or 14 of the Securities Exchange Act of 1934.

(j) Assuming the accuracy of the representations and warranties of each of the
Purchasers in Article VI of this Agreement, the sale of the Series 2012-VFN Note
pursuant to the terms of this Agreement, the Indenture and the Indenture
Supplement will not require registration of the Series 2012-VFN Note under the
Securities Act.

(k) None of the Transferor, the Master Trust or the Issuing Entity is an
“investment company” or is controlled by an “investment company” within the
meaning of the Investment Company Act of 1940, as amended.

(l) No written information furnished or to be furnished by the Transferor or any
of its Affiliates, agents or representatives to the Purchasers, the Managing
Agents or the Administrative Agent for purposes of or in connection with this
Agreement, including, without limitation, any reports delivered pursuant to
Section 7.06 and any information relating to the Dealer Notes and NFC’s dealer
financing business, is or shall be inaccurate in any material respect, or
contains or shall contain any material misstatement of fact, or omits or shall
omit to state a material fact or any fact necessary to make the statements
contained therein not misleading, in each case as of the date such information
was or shall be stated or certified and as of the date such information was
delivered by the Transferor or any of its Affiliates, agents or representatives
to the Purchasers, the Managing Agents or the Administrative Agent.

 

25



--------------------------------------------------------------------------------

SECTION 5.02. Representations and Warranties of NFC. NFC hereby makes the
following representations and warranties to the Purchasers, the Managing Agents
and the Administrative Agent, as of the Closing Date and as of each Incremental
Funding Date, and the Purchasers and the Administrative Agent shall be deemed to
have relied on such representations and warranties in purchasing the Series
2012-VFN Notes, in entering into this Agreement on the Closing Date and in
making (or committing to make) each Incremental Funding on each Incremental
Funding Date.

(a) NFC hereby represents and warrants to the Purchasers and the Administrative
Agent that the representations and warranties of NFC set forth in Section 3.03
of the Applicable Pooling and Servicing Agreement and Section 3.02 of the
Applicable Purchase Agreement each are true and correct on the Closing Date or
such Incremental Funding Date, as applicable.

(b) No Governmental Action which has not been obtained is required by or with
respect to NFC in connection with any of the Series Documents, except any such
failure which would not have a Material Adverse Effect.

(c) Each of the Series Documents to which NFC is a party has been duly
authorized, executed and delivered by NFC, and is the valid and legally binding
obligation of NFC, enforceable against NFC in accordance with its terms, except
that the enforcement thereof may be subject to (i) bankruptcy, insolvency,
reorganization, moratorium or other similar laws now or hereafter in effect
relating to creditors’ rights generally and (ii) general principles of equity
and the discretion of the court before which any proceeding therefor may be
brought.

(d) Each Series 2012-VFN Note has been duly and validly authorized, and, when
executed and authenticated in accordance with the terms of the Indenture and the
Indenture Supplement, and delivered to and paid for in accordance with this
Agreement, will be duly and validly issued and outstanding and will be entitled
to the benefits of the Indenture and the Indenture Supplement, except that the
enforcement thereof may be subject to (i) bankruptcy, insolvency,
reorganization, moratorium or other similar laws now or hereafter in effect
relating to creditors’ rights generally and (ii) general principles of equity
and the discretion of the court before which any proceeding therefor may be
brought.

(e) There is no pending or, to NFC’s knowledge, threatened action, suit or
proceeding by or against NFC, the Transferor, the Master Trust or the Issuing
Entity before any Governmental Authority or any arbitrator (i) asserting the
invalidity of this Agreement, any other Series Document or the Series 2012-VFN
Notes, (ii) seeking to prevent the issuance of the Series 2012-VFN Notes or the
consummation of any of the transactions contemplated by this Agreement or any
other Series Document, (iii) that might materially and adversely affect the
performance by NFC, the Transferor, the Master Trust or the Issuing Entity of
its obligations under, or the validity or enforceability of, this Agreement, any
other Series Document or (iv) that if determined adversely to NFC, the
Transferor, the Master Trust or the Issuing Entity would have a Material Adverse
Effect.

 

26



--------------------------------------------------------------------------------

(f) NFC (i) is not in violation of its Certificate of Incorporation or By-Laws
and (ii) is not in breach or violation of any of the terms or provisions of, or
with the giving of notice or lapse of time, or both, would be in default under,
any contract, indenture, mortgage, deed of trust, loan agreement, note, lease,
partnership agreement, or other agreement or instrument to which NFC is a party
or by which it may be bound or to which any of its properties or assets may be
subject, except for such violations or defaults that would not have a Material
Adverse Effect.

(g) Any taxes, fees and other charges of Governmental Authorities applicable to
NFC in connection with the execution, delivery and performance by NFC of the
Series Documents or otherwise applicable to NFC in connection with the Master
Trust or the Issuing Entity have been paid or will be paid by NFC at or prior to
the Closing Date, the date hereof or each Incremental Funding Date, as
applicable, to the extent then due, except for any such failures to pay which,
individually and in the aggregate, would not have a Material Adverse Effect.

(h) The Master Trust has been duly created and is validly existing under the
laws of the State of Illinois. The Issuing Entity has been duly created and is
validly existing under the laws of the State of Delaware.

(i) On the Closing Date and on each Incremental Funding Date, NFC is not
insolvent or the subject of any insolvency proceeding.

(j) None of NFC, the Transferor, the Master Trust or the Issuing Entity is an
“investment company” or is controlled by an “investment company” within the
meaning of the Investment Company Act of 1940, as amended.

(k) No written information furnished or to be furnished by NFC or its
Affiliates, agents or representatives to the Purchasers, the Managing Agents or
the Administrative Agent for purposes of or in connection with this Agreement,
including, without limitation, any reports delivered pursuant to Section 7.06
and any information relating to the Dealer Notes and NFC’s dealer financing
business, is or shall be inaccurate in any material respect, or contains or
shall contain any material misstatement of fact, or omits or shall omit to state
a material fact or any fact necessary to make the statements contained therein
not misleading, in each case as of the date such information was or shall be
stated or certified, and such information heretofore furnished remains true and
correct in all material respects as of the date such information was delivered
by NFC or any of its Affiliates, agents or representatives to the Purchasers,
the Managing Agents or the Administrative Agent.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

WITH RESPECT TO THE PURCHASERS AND THE AGENTS

Each of the Purchasers and the Agents hereby makes the following representations
and warranties, solely to the extent they relate to such Purchaser or Agent, as
applicable, to the Transferor and NFC on which the Transferor and NFC shall rely
in entering into this Agreement.

SECTION 6.01. Organization. Each of the Purchasers has been duly organized and
is validly existing and in good standing under the laws of its jurisdiction of
organization, with

 

27



--------------------------------------------------------------------------------

power and authority to own its properties and to transact the business in which
it is now engaged and each Conduit Purchaser is duly qualified to do business
and is in good standing (or is exempt from such requirements) in each State of
the United States where the nature of its business requires it to be so
qualified and the failure to be so qualified and in good standing would have a
material adverse effect on the interests of the Transferor.

SECTION 6.02. Authority, etc. Each of the Purchasers has all requisite power and
authority to enter into and perform its obligations under this Agreement and to
consummate the transactions contemplated hereby and thereby. The execution and
delivery by each Purchaser of this Agreement and the consummation by each
Purchaser of the transactions contemplated hereby have been duly and validly
authorized by all necessary corporate action on the part of such Purchaser. This
Agreement has been duly and validly executed and delivered by each Purchaser and
constitutes a legal, valid and binding obligation of such Purchaser, enforceable
against such Purchaser in accordance with its terms, subject as to enforcement
to bankruptcy, reorganization, insolvency, moratorium and other similar laws of
general applicability relating to or affecting creditors’ rights and to general
principles of equity. With respect to each Purchaser, none of the execution and
delivery by such Purchaser of this Agreement, the consummation by such Purchaser
of any of the transactions contemplated hereby or the fulfillment by such
Purchaser of the terms hereof will conflict with, or violate, result in a breach
of or constitute a default under any term or provision of the organizational
documents of such Purchaser or any Governmental Rule applicable to such
Purchaser.

SECTION 6.03. Securities Act. The Series 2012-VFN Note purchased by each
Managing Agent on behalf of the Purchasers in its respective Purchaser Group
pursuant to this Agreement will be acquired for investment only and not with a
view to any public distribution thereof, and no Purchaser will offer to sell or
otherwise dispose of its interest in the Series 2012-VFN Note so acquired by it
(or any interest therein) in violation of any of the registration requirements
of the Securities Act or any applicable state or other securities laws. No
Purchaser or Agent has the right to require the Transferor to register under the
Securities Act or any other securities law any Series 2012-VFN Note to be
acquired by the Administrative Agent on behalf of the Purchasers pursuant to
this Agreement.

Each of the Purchasers and the Agents has such knowledge and experience in
financial and business matters as to be capable of evaluating the merits and
risks of an investment in the Series 2012-VFN Note and is able to bear the
economic risk of such investment. Each of the Purchasers and the Agents has
reviewed the Series Documents (including the schedule and exhibits thereto) and
has had the opportunity to perform due diligence with respect thereto and to ask
questions of and receive answers from the Transferor and its representatives
concerning the Transferor, the Master Trust, the Issuing Entity and the Series
2012-VFN Notes. Each of the Purchasers and the Agents is an “accredited
investor” as defined in Rule 501, promulgated by the Securities and Exchange
Commission (the “Commission”) under the Securities Act.

 

28



--------------------------------------------------------------------------------

ARTICLE VII

COVENANTS OF THE TRANSFEROR AND NFC

SECTION 7.01. Ratings. To the extent that any rating provided with respect to
any CP Notes by any rating agency is conditional upon the furnishing of
documents or the taking of any other action by the Transferor or NFC in
connection with the transactions contemplated by this Agreement, the Transferor
or NFC, as applicable, shall use all commercially reasonable efforts to furnish
such documents and take any such other action.

SECTION 7.02. Access to Transferor Information. So long as any Series 2012-VFN
Note remains outstanding, the Transferor will, at any time from time to time
during regular business hours with reasonable notice to the Transferor, permit
the Purchasers, the Managing Agents or the Administrative Agent, or their agents
or representatives to:

(a) examine all books, records and documents (including computer tapes and
disks) in the possession or under the control of the Transferor relating to the
Dealer Notes, and

(b) visit the offices and property of the Transferor for the purpose of
examining such materials described in clause (a) above.

Except as provided in Section 11.05, any information obtained by the Purchasers,
the Managing Agents, the Administrative Agent or their agents or representatives
pursuant to this Section 7.02 shall be held in confidence by each of the
Purchasers, the Managing Agents, the Administrative Agent and their applicable
agents and representatives unless and to the extent such information (i) has
become available to the public, (ii) is required or requested by any
Governmental Authority or in any court proceeding or (iii) is required by any
Governmental Rule. In the case of any disclosure permitted by clause (ii) or
(iii), each of the Purchasers, the Managing Agents and the Administrative Agent
shall use commercially reasonable efforts to (x) provide the Transferor with
advance notice of any such disclosure and (y) cooperate with the Transferor in
limiting the extent or effect of any such disclosure.

SECTION 7.03. Security Interests; Further Assurances. The Transferor will take
all action reasonably necessary to maintain (i) the first priority perfected
ownership or security interest in the Dealer Notes and the collateral granted
pursuant to Sections 2.01 and 2.02 of the Applicable Pooling and Servicing
Agreement and (ii) the Indenture Trustee’s first priority perfected ownership or
security interest in the Collateral. The Transferor agrees to take any and all
acts and to execute any and all further instruments necessary or reasonably
requested by a Purchaser, a Managing Agent or the Administrative Agent to more
fully effect the purposes of this Agreement.

SECTION 7.04. Transferor Covenants. The Transferor will duly observe and perform
each of its covenants set forth in the other Series Documents in all material
respects.

SECTION 7.05. Amendments. Without the prior written consent of the Managing
Agents, neither the Transferor nor NFC will make, or permit any Person to make,
any amendment, modification or change to, or provide any waiver under (i) the
Indenture Supplement or (ii) unless the Transferor and/or NFC, as applicable,
has delivered to the

 

29



--------------------------------------------------------------------------------

Purchasers and Agents such amendment, modification or waiver and an Officer’s
Certificate certifying that such amendment, modification or waiver would not
have an adverse effect on the Purchasers, Agents or Series 2012-VFN Notes, any
other Series Document.

SECTION 7.06. Information from NFC. So long as the Series 2012-VFN Note remains
outstanding, NFC will furnish to the Administrative Agent (who will promptly
forward copies thereof to each Managing Agent):

(a) a copy of each certificate, opinion, report, statement, notice or other
communication (other than investment instructions) furnished by or on behalf of
NFC or the Transferor to the 1995 Master Trust Trustee, the Indenture Trustee or
the Rating Agencies under any Series Document, concurrently therewith, and
promptly after receipt thereof, a copy of each notice, demand or other
communication received by or on behalf of NFC or the Transferor under any Series
Document;

(b) such other information (including financial information), documents, records
or reports respecting the Master Trust, the Issuing Entity, the Dealer Notes,
the Transferor or, to the extent it relates to the origination of Dealer Notes
or the servicing of the Master Trust, the Issuing Entity or NFC, as the
Administrative Agent, on its own behalf or on behalf of a Purchaser, or a
Managing Agent may from time to time reasonably request;

(c) as soon as available and in any event within (i) 45 days after the end of
each of the first three fiscal quarters of any fiscal year and (ii) 120 days
after the end of the last fiscal quarter of any fiscal year, copies of the
interim or annual, as applicable, financial statements of NFC, prepared in
conformity with generally accepted accounting principles consistently applied,
provided, however, that such reporting shall not be required so long as the
Servicer’s parent is a “reporting company” under Section 13 of the Exchange Act
and has filed all reports with the Securities and Exchange Commission required
pursuant to Section 13 of the Exchange Act;

(d) as soon as possible and in any event within two Business Days after
knowledge thereof by a Responsible Officer of NFC, notice of each Early
Redemption Event or event which with the giving of notice or the passage of time
or both would constitute an Early Redemption Event; and

(e) concurrently with the delivery of the annual financial statements under
Section 7.06(c)(ii) above, a certificate of KPMG LLP or other independent public
accountants of recognized national standing stating that in making the
examination necessary therefor no knowledge was obtained of any potential Early
Redemption Event or Early Redemption Event pursuant to clause (x) of the
definition thereof in the Indenture Supplement, except as specified in such
certificate.

SECTION 7.07. Access to NFC Information. So long as any Series 2012-VFN Note
remains outstanding, NFC will, at any time from time to time during regular
business hours with reasonable notice to NFC, permit the Purchasers, each
Managing Agent and the Administrative Agent, or their agents or representatives
to:

(a) examine all books, records and documents (including computer tapes and
disks) in the possession or under the control of NFC relating to the Dealer
Notes, and

 

30



--------------------------------------------------------------------------------

(b) visit the offices and property of NFC for the purpose of examining such
materials described in clause (a) above.

Except as provided in Section 11.05, any information obtained by a Purchaser or
an Agent or any of their respective agents or representatives pursuant to this
Section 7.07 shall be held in confidence by such Purchaser, Agent, agent or
representative unless and to the extent such information (i) has become
available to the public, (ii) is required or requested by any Governmental
Authority or in any court proceeding or (iii) is required by any Governmental
Rule. In the case of any disclosure permitted by clause (ii) or (iii), the
Purchasers, the Managing Agents and the Administrative Agent shall use
commercially reasonable efforts to (x) provide NFC with advance notice of any
such disclosure and (y) cooperate with NFC in limiting the extent or effect of
any such disclosure.

SECTION 7.08. NFC Covenants. NFC will duly observe and perform each of its
covenants set forth in the other Series Documents in all material respects.

SECTION 7.09. Annual Independent Public Accountants’ Servicing Report. In
connection with the preparation and delivery of the reports by nationally
recognized independent public accountants pursuant to Section 3.06 of the
Applicable Pooling and Servicing Agreement, NFC shall cause such accountants to
(a) perform such additional procedures in connection therewith as may be
requested by a Managing Agent and (b) on or about April 15 of each calendar year
(but not less than 60 days after a request), furnish a written report (in form
and substance satisfactory to each of the Managing Agents and the Purchasers in
its sole and absolute discretion) demonstrating the results of such additional
procedures.

ARTICLE VIII

ADDITIONAL COVENANTS

SECTION 8.01. Legal Conditions to Effectiveness of this Agreement. The parties
hereto will take all reasonable action necessary to obtain (and will cooperate
with one another in obtaining) any consent, authorization, permit, license,
franchise, order or approval of, or any exemption by, any Governmental Authority
or any other Person required to be obtained or made by it in connection with any
of the transactions contemplated by this Agreement.

SECTION 8.02. Expenses. Whether or not the Closing Date shall occur, except as
otherwise expressly provided herein or in the Fee Letter, all costs and expenses
incurred in connection with this Agreement and the transactions contemplated
hereby shall (as between the Transferor, the Administrative Agent, the Managing
Agents and the Purchasers) be paid by the Transferor.

SECTION 8.03. Mutual Obligations. On and after the Closing Date, each party
hereto will do, execute and perform all such other acts, deeds and documents as
any other party may from time to time reasonably require in order to carry out
the intent of this Agreement.

SECTION 8.04. Restrictions on Transfer. Each Purchaser and Agent agrees that it
will comply with the restrictions on transfer of the Series 2012-VFN Notes set
forth in the Indenture and the Indenture Supplement and that it will resell its
Series 2012-VFN Note only in

 

31



--------------------------------------------------------------------------------

compliance with such restrictions; provided, however, that the Transferor
acknowledges that in the event of the purchase of its Series 2012-VFN Note by
any Purchaser or RIC, no such purchaser will be required to execute and deliver
the Investment Letter.

ARTICLE IX

INDEMNIFICATION

SECTION 9.01. Indemnification. (a) The Transferor hereby agrees to indemnify and
hold harmless each Indemnified Party against any and all losses, claims,
damages, liabilities or expenses (including reasonable legal and accounting
fees) (collectively, “Transferor Losses”), as incurred (payable promptly upon
written request), for or on account of or arising from or in connection with
this Agreement, including any breach of any representation, warranty or covenant
of the Transferor in this Agreement or in any certificate or other written
material delivered pursuant hereto.

(b) NFC hereby agrees to indemnify and hold harmless each Indemnified Party
against any and all losses, claims, damages, liabilities or expenses (including
reasonable legal and accounting fees) (collectively, “NFC Losses”), as incurred
(payable promptly upon written request), for or on account of or arising from or
in connection with any breach of any representation, warranty or covenant of NFC
in this Agreement or in any certificate or other written material delivered
pursuant hereto.

(c) Notwithstanding Sections 9.01(a) and (b), in no event shall any Indemnified
Party be indemnified for Transferor Losses or NFC Losses to the extent
(i) resulting from the performance of the Dealer Notes, market fluctuations or
other similar market or investment risks associated with ownership of the Series
2012-VFN Note, (ii) such amounts which would otherwise be covered in Sections
9.04 and 9.05 hereof, (iii) arising from such Indemnified Party’s gross
negligence or willful misconduct, (iv) arising from a breach of any
representation or warranty set forth in the Applicable Pooling and Servicing
Agreement, a remedy for the breach of which is provided in Section 2.06 of the
1995 Pooling and Servicing Agreement or Section 2.05 of the Pooling and
Servicing Agreement, as applicable, or (v) arising from a breach of any
representation or warranty set forth in the Applicable Purchase Agreement, a
remedy for the breach of which is provided in Section 4.06(d) of the 1995
Purchase Agreement or in Section 4.05(d) of the Purchase Agreement, as
applicable.

SECTION 9.02. Procedure. In order for an Indemnified Party to be entitled to any
indemnification provided for under this Agreement in respect of, arising out of,
or involving a claim made by any Person against the Indemnified Party (a “Third
Party Claim”), such Indemnified Party must notify NFC or the Transferor, as
applicable (the “Applicable Indemnifying Party”) in writing of the Third Party
Claim within a reasonable time after receipt by such Indemnified Party of
written notice of the Third Party Claim unless the Applicable Indemnifying Party
shall have previously obtained actual knowledge thereof. Thereafter, the
Indemnified Party shall deliver to the Applicable Indemnifying Party, within a
reasonable time after the Indemnified Party’s receipt thereof, copies of all
notices and documents (including court papers) received by the Indemnified Party
relating to the Third Party Claim.

 

32



--------------------------------------------------------------------------------

SECTION 9.03. Defense of Claims. If a Third Party Claim is made against an
Indemnified Party, (a) the Applicable Indemnifying Party will be entitled to
participate in the defense thereof and, (b) if it so chooses, to assume the
defense thereof with counsel selected by the Applicable Indemnifying Party,
provided that, in connection with such assumption, (i) such counsel is not
reasonably objected to by the Indemnified Party and (ii) the Applicable
Indemnifying Party first admits in writing its liability to indemnify the
Indemnified Party with respect to all elements of such claim in full. Should the
Applicable Indemnifying Party so elect to assume the defense of a Third Party
Claim, the Applicable Indemnifying Party will not be liable to the Indemnified
Party for any legal expenses subsequently incurred by the Indemnified Party in
connection with the defense thereof. If the Applicable Indemnifying Party elects
to assume the defense of a Third Party Claim, the Indemnified Party will
(i) cooperate in all reasonable respects with the Applicable Indemnifying Party
in connection with such defense and (ii) not admit any liability with respect
to, or settle, compromise or discharge, such Third Party Claim without the
Applicable Indemnifying Party’s prior written consent, as the case may be. If
the Applicable Indemnifying Party shall assume the defense of any Third Party
Claim, the Indemnified Party shall be entitled to participate in (but not
control) such defense with its own counsel at its own expense. If the Applicable
Indemnifying Party does not assume the defense of any such Third Party Claim,
the Indemnified Party may defend the same in such manner as it may deem
appropriate, including settling such claim or litigation after giving notice to
the Applicable Indemnifying Party of such terms and the Applicable Indemnifying
Party will promptly reimburse the Indemnified Party upon written request.

SECTION 9.04. Indemnity for Taxes, Reserves and Expenses. (a) If after the date
hereof, (x) any Regulatory Change or (y) the adoption of any applicable law,
rule, standard, guideline or regulation by any Official Body or any amendment,
clarification or change in the interpretation, administration or implementation
of any existing or future applicable law, rule, standard, guideline or
regulation by any Official Body charged with the administration, interpretation
or application thereof or the compliance with, or the application or
implementation of, any directive of any Official Body (whether or not having the
force of Governmental Rule) by any Indemnified Party:

(i) shall subject any Indemnified Party to any tax, duty, deduction or other
charge with respect to the Dealer Notes, the Series 2012-VFN Note, any Series
Document or payments of amounts due thereunder, or shall change the basis of
taxation of payments to any Indemnified Party of amounts payable in respect
thereof (except for changes in the rate of general corporate, franchise, net
income or other income tax (including by means of withholding) imposed on such
Indemnified Party by the United States of America, the jurisdiction in which
such Indemnified Party’s principal executive office is located or any other
jurisdiction in which the Indemnified Party would be subject to such tax even if
the transactions contemplated by this Agreement had not occurred); or

(ii) shall impose, modify or deem applicable any reserve, capital, special
deposit or similar requirement (including, without limitation, any such
requirement imposed by the Board of Governors of the Federal Reserve System)
against assets of, deposits with or for the account of, or credit extended by,
any Indemnified Party or shall impose on any Indemnified Party or on the United
States market for certificates of deposit or the London interbank market any
other condition affecting the Dealer Notes,

 

33



--------------------------------------------------------------------------------

the ownership, maintenance or financing of the Series 2012-VFN Notes, any Series
Document or payments of amounts due hereunder or thereunder (including with
respect to Eurocurrency liability reserves) or any commitment to advance funds
hereunder or under any Asset Purchase Agreement or Program Support Agreement; or

(iii) shall impose upon any Indemnified Party any other cost or expense
(including, without limitation, loss of margin, reasonable attorneys’ fees and
expenses, and expenses of litigation or preparation therefor in contesting any
of the foregoing if such a contest is requested by the Applicable Indemnifying
Party) with respect to the Dealer Notes, the Series 2012-VFN Note, any Series
Document or payments of amounts due hereunder or thereunder or any commitment to
advance funds hereunder or under any Asset Purchase Agreement or Program Support
Agreement;

and the result of any of the foregoing is to increase the cost or reduce the
payments to such Indemnified Party with respect to the Dealer Notes, the Series
2012-VFN Note, any Series Document or payments of amounts due thereunder or the
obligations thereunder or the funding of any purchases (including Incremental
Fundings) with respect thereto by any Purchaser, by an amount deemed by such
Indemnified Party to be material, then such amount or amounts as will compensate
such Indemnified Party for such increased cost or reduced payments shall be
payable to such Indemnified Party in accordance with Section 9.05(c).

(b) If any Indemnified Party shall have determined that, after the date hereof,
(x) any Regulatory Change or (y) the adoption of any applicable law, rule,
standard or regulation by any Official Body regarding or related to capital
adequacy, or any change therein, or any change in the interpretation thereof by
any Official Body, or any request, guidance or directive regarding or related to
capital adequacy (whether or not having the force of a Governmental Rule) of any
such Official Body, or compliance with any of the foregoing, has or would have
the effect of reducing the rate of return on capital of such Indemnified Party
(or its parent) as a result of such Indemnified Party’s obligations hereunder or
with respect hereto to a level below that which such Indemnified Party (or its
parent) could have achieved but for such adoption, change, request or directive
(or compliance therewith) (taking into consideration its policies with respect
to capital adequacy) by an amount deemed by such Indemnified Party to be
material, then from time to time, such additional amount or amounts as will
compensate such Indemnified Party (or its parent) for such reduction shall be
payable to such Indemnified Party in accordance with Section 9.05(c).

(c) Each of the following shall constitute a “Regulatory Change” for purposes of
Sections 9.04(a) and (b), regardless of the date enacted, adopted or issued:

(i) the final rule titled “Risk-Based Capital Guidelines; Capital Adequacy
Guidelines; Capital Maintenance: Regulatory Capital; Impact of Modifications to
Generally Accepted Accounting Principles; Consolidation of Asset-Backed
Commercial Paper Programs; and Other Related Issues,” adopted by the United
States bank regulatory agencies on December 15, 2009 (the “FAS 166/167 Capital
Guidelines”);

(ii) the Dodd-Frank Wall Street Reform and Consumer Protection Act;

 

34



--------------------------------------------------------------------------------

(iii) the revised Basel Accord prepared by the Basel Committee on Banking
Supervision as set out in the publication entitled “Basel II: International
Convergence of Capital Measurements and Capital Standards: A Revised Framework,”
as updated from time to time (“Basel II”) and the publication entitled “Basel
III: A global regulatory framework for more resilient banks and banking
systems,” as updated from time to time (“Basel III”);

(iv) Article 122a of Directive 2006/48/EC of the European Parliament and the
Council of the European Union (“Article 122a”); or

(v) any implementing rules, regulations, guidance, interpretations or directives
from any Official Body relating to the FAS 166/167 Capital Guidelines, the
Dodd-Frank Wall Street Reform and Consumer Protection Act, Basel II, Basel III
or Article 122a (whether or not having the force of law).

(d) Any Indemnified Party who makes a demand for payment of increased costs or
capital pursuant to Section 9.04(a) or (b) shall promptly deliver to the
Transferor a certificate setting forth in reasonable detail the computation of
such increased costs or capital and specifying the basis therefor. In the
absence of manifest error, such certificate shall be conclusive and binding for
all purposes. Each Indemnified Party shall use reasonable efforts to mitigate
the effect upon of any such increased costs or capital requirements; provided,
it shall not be obligated to take any action that it determines would be
disadvantageous to it or inconsistent with its policies. Failure or delay on the
part of any Indemnified Party to demand amounts pursuant to Section 9.04(a) or
(b) shall not constitute a waiver of such Indemnified Party’s right to demand
such amounts; provided, that no payments pursuant to Article III of the
Indenture Supplement nor payments by the Transferor or NFC shall be required to
compensate any Indemnified Party pursuant to Section 9.04(a) or (b) for amounts
incurred more than 120 days prior to the date on which such Indemnified Party
makes written demand therefor; provided, however that, if the circumstances
giving rise to such demand under Section 9.04(a) or (b) have a retroactive
effect, then such 120 day period shall be extended to include the period of such
retroactive effect.

SECTION 9.05. Costs, Expenses, Taxes, Breakage Payments and Increased Costs
under this Agreement and Program Facility. (a) Each of the Transferor and NFC
agrees to pay to the Administrative Agent, each Purchaser and each Managing
Agent (i) all reasonable costs and expenses in connection with the preparation,
execution and delivery of this Agreement, the other documents to be delivered
hereunder or in connection herewith and any requested amendments, waivers or
consents or examination or visit by the Purchasers, the Managing Agents or the
Administrative Agent pursuant to Section 7.02 or 7.07 hereof including, without
limitation, the reasonable fees and out-of-pocket expenses of counsel for the
Purchasers, the Managing Agents and the Administrative Agent, with respect
thereto and with respect to advising the Purchasers, the Managing Agents and the
Administrative Agent as to its respective rights and remedies under this
Agreement and the other documents delivered hereunder or in connection herewith
and (ii) all costs and expenses, if any, in connection with the enforcement of
this Agreement and the other documents delivered hereunder or in connection
herewith.

 

35



--------------------------------------------------------------------------------

(b) Each of NFC and the Transferor agrees to pay any and all stamp and other
taxes and fees payable in connection with the execution, delivery, filing and
recording of this Agreement, the Series 2012-VFN Notes or the other documents
and agreements to be delivered hereunder, and agrees to hold each Purchaser,
each Managing Agent and the Administrative Agent harmless from and against any
liabilities with respect to or resulting from any delay in paying or omission to
pay such taxes and fees.

(c) The Transferor shall be obligated to pay the amount of any Breakage
Payments, other Additional Amounts and Non-Use Fee payable on each Distribution
Date to the extent not paid when required pursuant to Article III of the
Indenture Supplement; provided, that the Transferor shall be required to make
such payments solely to the extent of any cash flows payable to the Transferor
on such date from the Receivables Trust. If and to the extent that any
Additional Amounts (other than Breakage Payments) or Non-Use Fee shall remain
outstanding after payment by the Transferor pursuant to the preceding sentence
on any Distribution Date, NFC shall be required to make such payments within 10
days after demand therefor by the Administrative Agent or the applicable payee.

(d) If a Conduit Purchaser becomes obligated to compensate any financial
institution under its commercial paper program as a result of any events or
circumstances similar to those described in Sections 9.04 or 9.05(c), such
Conduit Purchaser shall promptly deliver to the Transferor a certificate setting
forth in reasonable detail the computation of such amounts. In the absence of
manifest error, such certificate shall be conclusive and binding for all
purposes. The Transferor shall be obligated to pay to such Conduit Purchaser,
promptly after receipt of such certificate, such additional amounts as may be
necessary to reimburse such Conduit Purchaser for any amounts so paid by such
Conduit Purchaser. With respect to amounts to be paid pursuant to this
Section 9.05(d) as a result of any events or circumstances similar to those
described in Section 9.04 or 9.05(c) hereof, the applicable Conduit Purchaser
shall request the party to be compensated to use its reasonable efforts to
mitigate the effect upon the Transferor of any such increased costs or capital
requirements; provided, such party shall not be obligated to take any action
that it determines would be disadvantageous to it or inconsistent with its
policies.

ARTICLE X

THE AGENTS

SECTION 10.01. Authorization and Action. Each Purchaser hereby accepts the
appointment of and authorizes each Agent to take such action as agent on its
behalf and to exercise such powers as are delegated to such Agent by the terms
hereof, together with such powers as are reasonably incidental thereto. Such
Agent reserves the right, in its sole discretion, to take any actions and
exercise any rights or remedies under this Agreement and any related agreements
and documents. Except for actions which an Agent is expressly required to take
pursuant to this Agreement or an Asset Purchase Agreement, such Agent shall not
be required to take any action which exposes such Agent to personal liability or
which is contrary to applicable law unless such Agent shall receive further
assurances to its satisfaction from the Purchasers of the indemnification
obligations under Section 10.04 hereof against any and all liability and expense
which may be incurred in taking or continuing to take such action. Each Agent
agrees to give to the Purchasers prompt notice of each notice and determination
given to it by the

 

36



--------------------------------------------------------------------------------

Transferor, the Servicer, the 1995 Master Trust Trustee or the Indenture Trustee
pursuant to the terms of any Series Document. Subject to Section 10.06 hereof,
the appointment and authority of each Agent hereunder shall terminate upon the
Series 2012-VFN Termination Date.

SECTION 10.02. Agent’s Reliance, Etc. No Agent nor any of its directors,
officers, agents or employees shall be liable for any action taken or omitted to
be taken by it or them as an Agent under or in connection with this Agreement or
any related agreement or document, except for its or their own gross negligence
or willful misconduct. Without limiting the foregoing, each Agent: (i) may
consult with legal counsel, independent public accountants and other experts
selected by it and shall not be liable for any action taken or omitted to be
taken in good faith by it in accordance with the advice of such counsel,
accountants or experts; (ii) makes no warranty or representation to the
Purchasers or Agents and shall not be responsible to the Purchasers or Agents
for any statements, warranties or representations made by the Transferor, NFC,
the Master Trust, the 1995 Master Trust Trustee, the Issuing Entity or the
Indenture Trustee (in any capacity) in connection with any Series Document;
(iii) shall not have any duty to ascertain or to inquire as to the performance
or observance of any of the terms, covenants or conditions of any Series
Document on the part of the Transferor, NFC, the Master Trust, the 1995 Master
Trust Trustee, the Issuing Entity or the Indenture Trustee (in any capacity) or
to inspect the property (including the books and records) of the Transferor,
NFC, the Master Trust, the 1995 Master Trust Trustee, the Issuing Entity or the
Indenture Trustee (in any capacity); (iv) shall not be responsible to any
Purchaser or Agent for the due execution, legality, validity, enforceability,
genuineness, sufficiency or value of this Agreement or any other instrument or
document furnished pursuant hereto; and (v) shall incur no liability under or in
respect of this Agreement by acting upon any notice (including notice by
telephone), consent, certificate or other instrument or writing (which may be by
facsimile) believed by it in good faith to be genuine and signed or sent by the
proper party or parties.

SECTION 10.03. Agents and Affiliates. Each Agent and its respective Affiliates
may generally engage in any kind of business with the Transferor, NFC or any
Dealer, any of their respective Affiliates and any Person who may do business
with or own securities of the Transferor, NFC or any Dealer or any of their
respective Affiliates, all as if such entity was not an Agent and without any
duty to account therefor to the Purchasers.

SECTION 10.04. Indemnification. Each Purchaser (other than the Conduit
Purchasers) severally agrees to indemnify the Administrative Agent and its
related Managing Agent (to the extent not reimbursed by the Transferor, NFC or
the Issuing Entity), from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever which may be imposed on, incurred
by, or asserted against such Agents in any way relating to or arising out of
this Agreement or any action taken or omitted by such Agents under this
Agreement; provided, that (i) no Purchaser shall be liable for any portion of
such liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements resulting or arising from such Agent’s
gross negligence or willful misconduct and (ii) no Purchaser shall be liable for
any amount in respect of any compromise or settlement of any of the foregoing
unless such compromise or settlement is approved by the majority of the
Committed Purchasers based on their respective Commitments. Without limitation
of the generality of the foregoing, each Purchaser (other than a Conduit
Purchaser), agrees to reimburse the Administrative Agent and its

 

37



--------------------------------------------------------------------------------

related Managing Agent, promptly upon demand, for any reasonable out-of-pocket
expenses (including reasonable counsel fees) incurred by such Agents in
connection with the administration, modification, amendment or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of rights or responsibilities under, this Agreement, provided,
that no Purchaser shall be responsible for the costs and expenses of such Agents
in defending itself against any claim alleging the gross negligence or willful
misconduct of such Agents to the extent such gross negligence or willful
misconduct is determined by a court of competent jurisdiction in a final and
non-appealable decision.

SECTION 10.05. Purchase Decision. Each Purchaser acknowledges that it has,
independently and without reliance upon any Agent, and based on such documents
and information as it has deemed appropriate, made its own evaluation and
decision to enter into this Agreement and to purchase an interest in the Series
2012-VFN Note. Each Purchaser also acknowledges that it will, independently and
without reliance upon any Agent or any of its Affiliates, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own decisions in taking or not taking action under this Agreement or
any related agreement, instrument or other document.

SECTION 10.06. Successor Administrative Agent. The Administrative Agent may
resign at any time by giving sixty days’ written notice thereof to the
Purchasers, the Managing Agents, the Transferor, the Servicer and the Indenture
Trustee. Upon any such resignation, the Purchasers shall have the right to
appoint a successor Administrative Agent approved by the Transferor (which
approval will not be unreasonably withheld or delayed). If no successor
Administrative Agent shall have been so appointed and shall have accepted such
appointment, within sixty days after the retiring Administrative Agent’s giving
of notice of resignation, then the retiring Administrative Agent may, on behalf
of the Purchasers, appoint a successor Administrative Agent. If such successor
Administrative Agent is not an Affiliate of the resigning Administrative Agent,
such successor Administrative Agent shall be subject to the Transferor’s prior
written approval (which approval will not be unreasonably withheld or delayed).
Upon the acceptance of any appointment as Administrative Agent hereunder by a
successor Administrative Agent, such successor Administrative Agent shall
thereupon succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations under
this Agreement. After any retiring Administrative Agent’s resignation hereunder
as Administrative Agent, the provisions of this Article X shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was an
Administrative Agent under this Agreement.

ARTICLE XI

MISCELLANEOUS

SECTION 11.01. Amendments. No amendment or waiver of any provision of this
Agreement shall in any event be effective unless the same shall be in writing
and signed by all of the parties hereto, and then such amendment, waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given.

 

38



--------------------------------------------------------------------------------

SECTION 11.02. Notices. All notices and other communications provided for
hereunder shall, unless otherwise stated herein, be in writing (including
facsimile communication) and mailed, faxed or delivered, as to each party
hereto, at its address set forth in Schedule I hereto or at such other address
as shall be designated by such party in a written notice to the other parties
hereto. All such notices and communications shall, when mailed, faxed or
delivered, be effective when deposited in the mail, confirmed by telephone, or
delivered, respectively.

SECTION 11.03. No Waiver; Remedies. No failure on the part of any party hereto
to exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.

SECTION 11.04. Binding Effect; Assignability. (a) This Agreement shall be
binding upon and inure to the benefit of the Transferor, NFC, the Administrative
Agent, the Managing Agents and the Purchasers party this Agreement and their
respective successors and assigns (including any subsequent holders of the
Series 2012-VFN Note); provided, however, that the Transferor shall not have the
right to assign its rights hereunder or any interest herein (by operation of law
or otherwise) without the prior written consent of each Managing Agent. The
Administrative Agent and each Purchaser and Managing Agent agrees that, except
as provided in subsection (b) and (c) of this Section 11.04, it shall not
transfer the applicable Series 2012-VFN Note or any interest therein without the
Transferor’s consent, unless such transfer (x) is to a Purchaser, (y) is to a
RIC or (z) occurs after the commencement of the Early Redemption Period.

Without limiting the foregoing, a Conduit Purchaser or its Managing Agent (on
its behalf) may, from time to time, with prior or concurrent notice to the
Transferor and the Servicer, in one transaction or a series of transactions,
assign all or a portion of its Series 2012-VFN Note and its rights and
obligations under this Agreement to a RIC or a Committed Purchaser within its
Purchaser Group. Upon and to the extent of such assignment to a RIC or Committed
Purchaser, (i) the RIC or Committed Purchaser shall be the owner of the assigned
portion of such Series 2012-VFN Note, (ii) in the case of a transfer to a RIC,
such Managing Agent (or an Affiliate thereof) will act as Managing Agent for the
RIC and the Administrative Agent shall act as Administrative Agent for the RIC,
in each case, with all corresponding rights and powers, express or implied,
granted herein to such Managing Agent or the Administrative Agent, as
applicable, (iii) the RIC or Committed Purchaser, as applicable, and their
Program Support Providers and other related parties shall have the benefit of
all the rights and protections provided to the assigning Conduit Purchaser and
its Program Support Providers and other related parties, respectively, herein
and in the other Series Documents (including, without limitation, any limitation
on recourse against the assigning Conduit Purchaser or related parties, any
agreement not to file or join in the filing of a petition to commence an
insolvency proceeding against the assigning Conduit Purchaser, and the right to
assign to another RIC or Committed Purchaser as provided in this paragraph),
(iv) the RIC or Committed Purchaser, as applicable, shall assume all
obligations, if any, of the assigning Conduit Purchaser under and in connection
with this Agreement, and the assigning Conduit Purchaser shall be released from
such obligations, in each case to the extent of such assignment, and the
obligations of the assigning Conduit Purchaser (if any) and the RIC or Committed
Purchaser shall be several and not joint, (v) all distributions in

 

39



--------------------------------------------------------------------------------

respect of principal or interest shall be made to the assigning Conduit
Purchaser and the RIC or Committed Purchaser, as applicable, on a pro rata basis
according to their respective interests (or in the case of interest, the accrued
amounts thereof), (vi) in the case of an assignment to a RIC, the Funding Rate
used to calculate interest with respect to the portions of the Series 2012-VFN
Note owned on behalf of the RIC and funded with commercial paper notes issued by
the RIC from time to time shall be determined in the manner set forth in the
definition of “CP Rate” on the basis of the discount or interest rates
applicable to commercial paper issued by the RIC (rather than the assigning
Conduit Purchaser), (vii) the defined terms and other terms and provisions of
this Agreement and the other Series Documents shall be interpreted in accordance
with the foregoing, and (viii) if requested by the Administrative Agent, the
parties will execute and deliver such further agreements and documents and take
such other actions as the Administrative Agent may reasonably request to
evidence and give effect to the foregoing.

(b) Without the consent of the Transferor, each Committed Purchaser party to
this Agreement may assign all or a portion of its rights and obligations under
this Agreement to any financial or other institution acceptable to the
Administrative Agent (such acceptance not to be unreasonably withheld). The
parties to each such assignment shall execute and deliver an Assignment and
Acceptance to the Administrative Agent, and the Administrative Agent shall
promptly notify the Transferor of such assignment. From and after the effective
date of such Assignment and Acceptance, the assigning Committed Purchaser shall
be relieved of its obligations hereunder to the extent so assigned.

(c) Any Purchaser may, in the ordinary course of its business and in accordance
with applicable law, at any time sell to one or more Persons (each, a
“Participant”) participating interests in all or a portion of its rights and
obligations under this Agreement. Notwithstanding any such sale by a Purchaser
of participating interests to a Participant, such Purchaser’s rights and
obligations under this Agreement shall remain unchanged, such Purchaser shall
remain solely responsible for the performance thereof, and the Transferor, each
Managing Agent and the Administrative Agent shall continue to deal solely and
directly with such Purchaser in connection with such Purchaser’s rights and
obligations under this Agreement. The Transferor also agrees that each
Participant shall be entitled to the benefits of Article IX hereof; provided,
however, that all amounts payable by the Transferor to any such Participant
shall be limited to the amounts which would have been payable to the Purchaser
selling such participating interest had such interest not been sold.

(d) This Agreement shall create and constitute the continuing obligation of the
parties hereto in accordance with its terms, and shall remain in full force and
effect until such time as all amounts payable with respect to the Series
2012-VFN Note shall have been paid in full.

(e) Federal Reserve. Notwithstanding any other provision of this Note Purchase
Agreement to the contrary, any Purchaser may at any time pledge or grant a
security interest in all or any portion of its rights (including, without
limitation, any Series 2012-VFN Note of such Purchaser and any rights to payment
of capital and interest) under this Note Purchase Agreement and any other Series
Document to secure obligations of such Purchaser to a Federal Reserve Bank,
without notice to or consent of the Transferor or the Administrative Agent or
any other party; provided that no such pledge or grant of a security interest
shall release a Purchaser from any of its obligations hereunder, or substitute
any such pledgee or grantee for such Purchaser as a party hereto.

 

40



--------------------------------------------------------------------------------

SECTION 11.05. Provision of Documents and Information. The Transferor
acknowledges and agrees that each of the Purchasers and the Agents is permitted
to provide to the Liquidity Purchasers, permitted assignees and participants,
the placement agents for their respective commercial paper notes, the rating
agencies with respect to such commercial paper notes (including, without
limitation, disclosure to any rating agency pursuant to Rule 17g-5) and other
liquidity and credit providers under their respective commercial paper programs,
opinions, certificates, documents and other information relating to the
Transferor, NFC, the Master Trust, the Issuing Entity, the Dealer Notes and the
Series 2012-VFN Note delivered to such Purchaser or Agent pursuant to this
Agreement.

SECTION 11.06. GOVERNING LAW; JURISDICTION. THIS AGREEMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT
REFERENCE TO ITS CONFLICT OF LAW PROVISIONS (OTHER THAN SECTION 5-1401 OF THE
GENERAL OBLIGATIONS LAW). EACH OF THE PARTIES TO THIS AGREEMENT HEREBY AGREES TO
THE JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT
OF NEW YORK AND ANY APPELLATE COURT HAVING JURISDICTION TO REVIEW THE JUDGMENTS
THEREOF. EACH OF THE PARTIES HEREBY WAIVES ANY OBJECTION BASED ON FORUM NON
CONVENIENS AND ANY OBJECTION TO VENUE OF ANY ACTION INSTITUTED HEREUNDER IN ANY
OF THE AFOREMENTIONED COURTS AND CONSENTS TO THE GRANTING OF SUCH LEGAL OR
EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH COURT.

SECTION 11.07. No Proceedings; Limitation on Payments. (a) The Transferor agrees
that so long as any CP Notes of a Conduit Purchaser shall be outstanding or
there shall not have elapsed one year plus one day since the last day on which
any CP Notes of such Conduit Purchaser shall have been outstanding, it shall not
file, or join in the filing of, a petition against a Conduit Purchaser, the
Master Trust or the Issuing Entity under the Federal Bankruptcy Code, or join in
the commencement of any bankruptcy, reorganization, arrangement, insolvency,
liquidation or other similar proceeding against a Conduit Purchaser, the Master
Trust or the Issuing Entity.

(b) Each Purchaser severally agrees that it shall not at any time file, or join
in the filing of, a petition against the Transferor, the 1995 Master Trust
Trustee (solely in its capacity as acting as such for the Master Trust), the
Indenture Trustee (solely in its capacity as acting as such for the Issuing
Entity), the Issuing Entity or the Master Trust under the Federal Bankruptcy
Code, or join in the commencement of any bankruptcy, reorganization,
arrangement, insolvency, liquidation or other similar proceeding against the
Transferor, the 1995 Master Trust Trustee (solely in its capacity as acting as
such for the Master Trust), the Indenture Trustee (solely in its capacity as
acting as such for the Issuing Entity), the Issuing Entity or the Master Trust.

(c) Notwithstanding any provisions contained in this Agreement to the contrary,
no Conduit Purchaser shall, or shall be obligated to, pay any amount, if any,
payable by it pursuant to this Agreement or the transactions contemplated hereby
unless (i) such Conduit Purchaser has

 

41



--------------------------------------------------------------------------------

received funds which may be used to make such payment and which funds are not
required to repay such Conduit Purchaser’s CP Notes when due and (ii) after
giving effect to such payment, either (x) such Conduit Purchaser could issue CP
Notes to refinance all of its outstanding CP Notes (assuming such outstanding CP
Notes matured at such time) in accordance with the program documents governing
such Conduit Purchaser’s securitization program or (y) all CP Notes of such
Conduit Purchaser are paid in full. Any amount which such Conduit Purchaser does
not pay pursuant to the operation of the preceding sentence shall not constitute
a claim (as defined in §101 of the Federal Bankruptcy Code) against or corporate
obligation of such Conduit Purchaser for any such insufficiency unless and until
such Conduit Purchaser satisfies the provisions of clauses (i) and (ii) above.

SECTION 11.08. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which when taken together shall constitute one and the same agreement.

SECTION 11.09. No Recourse. The obligations of any Purchaser under this
Agreement, or any other agreement, instrument, document or certificate executed
and delivered by or issued by such Purchaser or any officer thereof are solely
the corporate obligations of such Purchaser. No recourse shall be had for
payment of any fee or other obligation or claim arising out of or relating to
this Agreement or any other agreement, instrument, document or certificate
executed and delivered or issued by such Purchaser or any officer thereof in
connection therewith, against any stockholder, partner, member, manager
employee, officer, director or incorporator of such Purchaser.

SECTION 11.10. Corporate Obligations. The obligations of each of the Transferor
and NFC under this Agreement are solely the corporate obligations of such
Person. No recourse shall be had for the payment of any fee or other obligation
or claim arising out of or relating to this Agreement or any other agreement,
instrument, document or certificate executed and delivered or issued by the
Transferor or NFC or any officer thereof in connection therewith, against any
stockholder, employee, officer or director of the Transferor or NFC.

SECTION 11.11. Survival. All representations, warranties, covenants, guaranties
and indemnifications contained in this Agreement, including, without limitation,
Article IX and Sections 11.07, 11.09 and 11.10, and in any document, certificate
or statement delivered pursuant hereto or in connection herewith shall survive
the sale, transfer or repayment of the Series 2012-VFN Note.

SECTION 11.12. Tax Characterization. Each party to this Agreement
(a) acknowledges and agrees that it is the intent of the parties to this
Agreement that, for federal, state and local income and franchise tax purposes,
the Series 2012-VFN Note will be treated as evidence of indebtedness secured by
the Collateral and proceeds thereof and neither the Master Trust nor the Issuing
Entity will be characterized as an association (or publicly traded partnership)
taxable as a corporation, (b) agrees to treat the Series 2012-VFN Notes for
federal, state and local income and franchise tax purposes as indebtedness and
(c) agrees that the provisions of this Agreement and all other related Series
Documents shall be construed to further these intentions of the parties.

 

42



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

  NAVISTAR FINANCIAL SECURITIES CORPORATION,     as Transferor     By:   

    /s/ William V. McMenamin

    Name: William V. McMenamin     Title:   Vice President, Chief Financial
Officer and Treasurer     NAVISTAR FINANCIAL CORPORATION,     as Servicer    
By:   

    /s/ William V. McMenamin

    Name: William V. McMenamin     Title:   Vice President, Chief Financial
Officer and Treasurer  

 

S-1



--------------------------------------------------------------------------------

  BANK OF AMERICA,     NATIONAL ASSOCIATION,     as Administrative Agent     By:
  

    /s/ Margaux L. Karagosian

    Name: Margaux L. Karagosian     Title:   Vice President     BANK OF AMERICA,
    NATIONAL ASSOCIATION,     as a Committed Purchaser and Managing Agent for
the Bank of America Purchaser Group     By:   

    /s/ Margaux L. Karagosian

    Name: Margaux L. Karagosian     Title: Vice President     Commitment:
$250,000,000  

 

S-2



--------------------------------------------------------------------------------

  LIBERTY STREET FUNDING LLC,       as a Conduit Purchaser for the Liberty
Street Purchaser Group       By:   

    /s/ Jill A Russo

      Name: Jill A Russo       Title:   Vice President    

 

S-3



--------------------------------------------------------------------------------

  THE BANK OF NOVA SCOTIA,     as a Committed Purchaser and Managing Agent for
the Liberty Street Purchaser Group     By:   

    /s/ Paula Czach

    Name: Paula Czach     Title:   Managing Director, Head of Diversified
Central & Auto Execution     Commitment: $250,000,000  

 

S-4



--------------------------------------------------------------------------------

  ALPINE SECURITIZATION CORP.,     as a Conduit Purchaser for the Alpine
Purchaser Group     By:   

Credit Suisse AG, New York Branch,

as its administrative agent

    By:   

    /s/ Jason Ruchelsman

    Name: Jason Ruchelsman     Title:   Vice President    

By:

  

    /s/ Robbin W. Conner

    Name: Robbin W. Conner     Title:   Director     CREDIT SUISSE AG, NEW YORK
BRANCH,     as the Managing Agent for the Alpine Purchaser Group     By:   

    /s/ Jason Ruchelsman

    Name: Jason Ruchelsman     Title:   Vice President    

By:

  

    /s/ Robbin W. Conner

    Name: Robbin W. Conner     Title:   Director  

 

S-5



--------------------------------------------------------------------------------

  CREDIT SUISSE AG,     CAYMAN ISLANDS BRANCH,    

as a Committed Purchaser for the Alpine Purchaser Group

    By:   

    /s/ Jason Ruchelsman

    Name: Jason Ruchelsman    

Title:   Authorized Signatory

   

By:

  

    /s/ Robbin W. Conner

    Name: Robbin W. Conner     Title:   Director     Commitment: $250,000,000  

 

S-1



--------------------------------------------------------------------------------

 

 

 

 

AGREED AND ACKNOWLEDGED WITH RESPECT TO SECTION 3.03:     THE BANK OF NEW YORK
MELLON,     as indenture trustee pursuant to the 2004 Indenture and not in its
individual capacity     By:   

    /s/ Jacqueline Kuhn

    Name: Jacqueline Kuhn     Title:   Senior Associate    

 

S-2



--------------------------------------------------------------------------------

EXHIBIT A

Form of Notice of

Incremental Funding

[Letterhead of Navistar Financial Corporation]

 

A.

   Proposed Incremental Funding Date:                         B.    Amount of
requested Incremental Funding with respect to Series 2012-VFN Note (must be more
than $5,000,000 (unless for any lesser remaining Maximum Funded Amount) but not
greater than remaining Maximum Funded Amount)    $                 C.   
Purchase Price ([    ]% of the Incremental Funded Amount to the Series 2012-VFN
Note) for the Bank of America Purchaser Group    $                 D.   
Purchase Price ([    ]% of the Incremental Funded Amount to the Series 2012-VFN
Note) for the Liberty Street Purchaser Group    $                 E.    Purchase
Price ([    ]% of the Incremental Funded Amount to the Series 2012-VFN Note) for
the Alpine Purchaser Group    $                 F.    Remaining Maximum Funded
Amount (after giving effect to the requested Incremental Funding)    $
                G.    Certifications:   

 

  (a) The representations and warranties of Navistar Financial Securities
Corporation (“Transferor”) in the Note Purchase Agreement dated as of August
[    ], 2012 (the “Note Purchase Agreement”), among the Transferor, Navistar
Financial Corporation and the Purchasers, Managing Agents and Administrative
Agent named therein, are true and correct on the date hereof.

 

  (b) The conditions to the Incremental Funding specified in Section 2.03(b) of
the Note Purchase Agreement have been satisfied and/or will be satisfied as of
the applicable Incremental Funding Date.

 

     NAVISTAR FINANCIAL CORPORATION      By   

 

        Authorized Officer

Date of Notice:                     

 

Exhibit A-1



--------------------------------------------------------------------------------

EXHIBIT B

[Form of Investment Letter]

                     , 201[    ]

Navistar Financial Securities Corporation

425 N. Martingale Road

Schaumburg, Illinois 60173

Attention: Vice President & Treasurer

cc:         General Counsel

Re:   Purchase of Series 2012-VFN Note

Ladies and Gentlemen:

This letter (the “Investment Letter”) is delivered by                      [(the
“Purchaser”)] [(the “Agent”)] pursuant to the Note Purchase Agreement (the “Note
Purchase Agreement”) dated as of August 29, 2012, among Navistar Financial
Securities Corporation (the “Transferor”), Navistar Financial Corporation and
the Purchasers, Managing Agents and Administrative Agent named therein.
Capitalized terms used herein without definition shall have the meanings set
forth in the Note Purchase Agreement. The [Purchaser] [Agent] represents to the
Transferor as follows:

(i) the [Purchaser] [Agent] is authorized to enter into the Note Purchase
Agreement and to perform its obligations thereunder and to consummate the
transactions contemplated thereby;

(ii) the [Purchaser] [Agent] has such knowledge and experience in financial and
business matters as to be capable of evaluating the merits and risks of an
investment in the Series 2012-VFN Notes and the [Purchaser] [Agent] is able to
bear the economic risk of such investment;

(iii) the [Purchaser] [Agent] has reviewed the Series Documents (including the
schedule and exhibits thereto) and has had the opportunity to perform due
diligence with respect thereto and to ask questions of and receive answers from
the Transferor and its representatives concerning the Transferor, the Master
Trust, the Issuing Entity and the Series 2012-VFN Notes;

(iv) [the Agent is an agent on behalf of the Purchasers in the related Purchaser
Group and the Agent is not acquiring a Series 2012-VFN Note as an agent or
otherwise for any person other than the Purchasers;]2

(v) the [Purchaser] [Agent] is an “accredited investor” as defined in Rule 501,
promulgated by the Securities and Exchange Commission (the “Commission”)

 

2 

Include for Investment Letter signed by an Agent.

 

Exhibit B-1



--------------------------------------------------------------------------------

under the Securities Act of 1933, as amended. The [Purchaser] [Agent]
understands that the offering and sale of the Series 2012-VFN Note have not been
and will not be registered under the Securities Act of 1933, as amended, and
have not and will not be registered or qualified under any applicable “blue sky”
law, and that the offering and sale of the Series 2012-VFN Notes have not been
reviewed by, passed on or submitted to any federal or state agency or
commission, securities exchange or other regulatory body;

(vi) the [Purchaser] [Agent] is acquiring the relevant Series 2012-VFN Note
without a view to any distribution, resale or other transfer thereof, except as
contemplated by the following sentence. The [Purchaser] [Agent] will not resell
or otherwise transfer the relevant Series 2012-VFN Note or any portion thereof,
except (a) so long as the Series 2012-VFN Notes are eligible for resale pursuant
to Rule 144A, to a person whom the seller reasonably believes is a Qualified
Institutional Buyer acquiring a Series 2012-VFN Note or portion thereof for its
own account or as a fiduciary or agent for others (which others must also be
Qualified Institutional Buyers) to whom notice is given that the resale or other
transfer is being made in reliance on Rule 144A, (b) pursuant to an effective
registration statement under the Securities Act (however, there is no
undertaking to register the Series 2012-VFN Notes under any United States
federal or state securities laws or any securities laws of any other
jurisdiction on any future date), or (c) pursuant to an exemption from
registration under the Securities Act other than Rule 144A, and, in each case,
in accordance with applicable United States federal or state securities laws or
any securities laws of any other applicable jurisdiction. The purchaser and any
transferee acknowledge that no representation is made by the Issuing Entity as
to the availability of any exemption under the Securities Act or any applicable
state securities laws for resale of the Series 2012-VFN Notes;

(vii) unless the relevant legend set out below has been removed from the
relevant Series 2012-VFN Note, the [Purchaser] [Agent] shall notify each
transferee of such Series 2012-VFN Note or any portion thereof that (a) such
Series 2012-VFN Note has not been registered under the Securities Act, (b) the
holder of such Series 2012-VFN Note is subject to the restrictions on the resale
or other transfer thereof described in paragraph (i) above, (c) such transferee
shall be deemed to have represented (1) either (A) such transferee is a
Qualified Institutional Buyer acquiring such Series 2012-VFN Note or a portion
thereof for its own account or as a fiduciary for others (which are Qualified
Institutional Buyers) or (B) that such transferee is acquiring such Series
2012-VFN Note or a portion thereof in reliance on an exemption under the
Securities Act other than Rule 144A, and (2) that such transferee shall notify
its subsequent transferees as to the foregoing;

(viii) in connection with the purchase of the relevant Series 2012-VFN Note
(a) none of the Issuing Entity, the Servicer, NFC, the Transferor or the
Indenture Trustee is acting as a fiduciary or financial or investment adviser
for the purchaser or any transferee; (b) the [Purchaser] [Agent] is not relying
(for purposes of making any investment decision or otherwise) upon any advice,
counsel or representations (whether written or oral) of the Issuing Entity, the
Servicer, NFC, the Transferor or the Indenture Trustee other than any
representations expressly set forth in a written agreement with such party;
(c) none of the Issuing Entity, the Servicer, NFC, the Transferor or the

 

Exhibit B-2



--------------------------------------------------------------------------------

Indenture Trustee has given to the [Purchaser] [Agent] (directly or indirectly
through any other person) any assurance, guarantee, or representation whatsoever
as to the expected or projected success, profitability, return, performance,
result, effect, consequence, or benefit (including legal, regulatory, tax,
financial, accounting, or otherwise) of its purchase or the documentation for
the relevant Series 2012-VFN Note; (d) the [Purchaser] [Agent] has consulted
with its own legal, regulatory, tax, business, investment, financial, and
accounting advisers to the extent it has deemed necessary, and it has made its
own investment decisions (including decisions regarding the suitability of any
transaction pursuant to the Indenture) based upon its own judgment and upon any
advice from such advisers as it has deemed necessary and not upon any view
expressed by the Issuing Entity, the Servicer, NFC, the Transferor or the
Indenture Trustee; (e) the [Purchaser] [Agent] has determined that the rates,
prices or amounts and other terms of the purchase and sale of the relevant
Series 2012-VFN Note reflect those in the relevant market for similar
transactions; (f) the [Purchaser] [Agent] is purchasing the relevant Series
2012-VFN Note with a full understanding of all of the terms, conditions and
risks thereof (economic and otherwise), and is capable of assuming and willing
to assume (financially and otherwise) these risks; and (g) the [Purchaser]
[Agent] is a sophisticated investor familiar with transactions similar to its
investment in the relevant Series 2012-VFN Note;

(ix) the [Purchaser] [Agent] understands that each Series 2012-VFN Note will
bear a legend to substantially the following effect:

THIS NOTE HAS NOT BEEN AND WILL NOT BE REGISTERED UNDER THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) OR THE SECURITIES LAWS
OF ANY STATE OF THE UNITED STATES. THIS NOTE MAY NOT BE OFFERED, SOLD, PLEDGED
OR OTHERWISE TRANSFERRED, EXCEPT (A) (1) TO A PERSON THAT THE HOLDER REASONABLY
BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER WITHIN THE MEANING OF RULE 144A
UNDER THE SECURITIES ACT (A “QUALIFIED INSTITUTIONAL BUYER”) WHO IS EITHER
PURCHASING FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED INSTITUTIONAL
BUYER, IN A TRANSACTION MEETING THE REQUIREMENTS OF RULE 144A SO LONG AS THIS
NOTE IS ELIGIBLE FOR RESALE PURSUANT TO RULE 144A, SUBJECT TO THE SATISFACTION
OF CERTAIN CONDITIONS SPECIFIED IN THE INDENTURE AND THE INDENTURE SUPPLEMENT,
(2) PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OTHER
THAN RULE 144A, SUBJECT TO THE SATISFACTION OF CERTAIN CONDITIONS SPECIFIED IN
THE INDENTURE AND THE INDENTURE SUPPLEMENT, OR (3) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT (HOWEVER, THERE IS NO
UNDERTAKING TO REGISTER THE NOTES UNDER ANY UNITED STATES FEDERAL OR STATE
SECURITIES LAWS OR ANY SECURITIES LAWS OF ANY OTHER JURISDICTION ON ANY FUTURE
DATE), AND (B) IN ACCORDANCE WITH THE SECURITIES ACT AND ALL APPLICABLE
SECURITIES LAWS

 

Exhibit B-3



--------------------------------------------------------------------------------

OF ANY STATE OF THE UNITED STATES AND ANY OTHER APPLICABLE JURISDICTION. EACH
PURCHASER AND TRANSFEREE WILL BE DEEMED TO HAVE MADE CERTAIN REPRESENTATIONS AND
AGREEMENTS SET FORTH IN THE INDENTURE AND THE INDENTURE SUPPLEMENT. ANY TRANSFER
IN VIOLATION OF THE FOREGOING WILL BE OF NO FORCE AND EFFECT, WILL BE VOID AB
INITIO, AND WILL NOT OPERATE TO TRANSFER ANY RIGHTS TO THE TRANSFEREE,
NOTWITHSTANDING ANY INSTRUCTIONS TO THE CONTRARY TO THE ISSUING ENTITY, THE
INDENTURE TRUSTEE OR ANY INTERMEDIARY.

EACH HOLDER OF A NOTE WILL BE DEEMED TO REPRESENT AND WARRANT THAT EITHER (i) IT
IS NOT ACQUIRING THE NOTE WITH THE ASSETS OF (A) AN “EMPLOYEE BENEFIT PLAN” AS
DEFINED IN SECTION 3(3) OF THE U.S. EMPLOYEE RETIREMENT INCOME SECURITY ACT OF
1974, AS AMENDED (“ERISA”) THAT IS SUBJECT TO THE PROVISIONS OF TITLE I OF
ERISA, (B) A “PLAN” DESCRIBED IN SECTION 4975(e)(1) OF THE U.S. INTERNAL REVENUE
CODE OF 1986, AS AMENDED (THE “CODE”) THAT IS SUBJECT TO SECTION 4975 OF THE
CODE, (C) AN ENTITY WHOSE UNDERLYING ASSETS INCLUDE PLAN ASSETS BY REASON OF
INVESTMENT BY AN EMPLOYEE BENEFIT PLAN OR PLAN IN SUCH ENTITY OR (D) ANY OTHER
PLAN THAT IS SUBJECT TO ANY LAW THAT IS SUBSTANTIALLY SIMILAR TO ERISA OR
SECTION 4975 OF THE CODE OR (ii) THE ACQUISITION AND HOLDING OF THE NOTE WILL
NOT GIVE RISE TO A NON-EXEMPT PROHIBITED TRANSACTION UNDER SECTION 406 OF ERISA
OR SECTION 4975 OF THE CODE OR A VIOLATION OF ANY SUBSTANTIALLY SIMILAR
APPLICABLE LAW.

(x) the [Purchaser] [Agent] will provide notice to each person to whom it
proposes to transfer any interest in the relevant Series 2012-VFN Note of the
transfer restrictions and representations set forth in the Indenture and the
Indenture Supplement, including the exhibits thereto;

(xi) the [Purchaser] [Agent] acknowledges that the Series 2012-VFN Notes do not
represent deposits with or other liabilities of the Indenture Trustee, the
Servicer, NFC, the Transferor or any entity related to any of them. Unless
otherwise expressly provided in the Indenture or this Indenture Supplement, each
of the Indenture Trustee, the Servicer, NFC, the Transferor or any entity
related to any of them shall not, in any way, be responsible for or stand behind
the capital value or the performance of the Series 2012-VFN Notes or the assets
held by the Master Trust or the Issuing Entity;

(xii) the [Purchaser] [Agent] acknowledges that the Indenture Trustee, the
Issuing Entity, the Servicer, NFC, the Transferor and others will rely upon the
truth and accuracy of the foregoing acknowledgments, representations and
agreements and agrees that, if any of the acknowledgments, representations or
warranties deemed to have been made by it by virtue of its purchase of a Series
2012-VFN Note (or a beneficial interest therein) is no longer accurate, then it
shall promptly so notify NFC and the Transferor in writing;

 

Exhibit B-4



--------------------------------------------------------------------------------

(xiii) this Investment Letter has been duly authorized, executed and delivered
and constitutes the legal, valid and binding obligations of the [Purchaser]
[Agent], enforceable against the [Purchaser] [Agent] in accordance with its
terms, except as such enforceability may be limited by receivership,
conservatorship, bankruptcy, insolvency, reorganization, moratorium or similar
laws affecting the enforcement of creditors’ rights generally and general
principles of equity; and

(xiv) the [Purchaser] [Agent] represents and warrants that the [Purchaser]
[Agent] either (x) is not acquiring the Series 2012-VFN Note with the assets of
an “employee benefit plan” as defined in Section 3(3) of ERISA that is subject
to the provisions of Title I of ERISA, a “plan” described in Section 4975(e)(1)
of the Code that is subject to Section 4975 of the Code, an entity whose
underlying assets include “plan assets” by reason of an investment by an
employee benefit plan or plan investment in such entity or any other plan that
is subject to any law that is substantially similar to ERISA or Section 4975 of
the Code, or (y) its acquisition, holding and disposition of the Series 2012-VFN
Note will not result in a non-exempt prohibited transaction under Section 406 of
ERISA or Section 4975 of the Code or a violation of any substantially similar
applicable law.

[remainder of page intentionally left blank]

 

Exhibit B-5



--------------------------------------------------------------------------------

  Very truly yours,                                
                                                                    ,   as
[Purchaser] [Managing Agent]   By:                             
                                                                

Name:

 

Title:

 

Exhibit B-6



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

Reference is made to the Note Purchase Agreement, dated as of August 29, 2012
(the “Agreement”), among Navistar Financial Securities Corporation (the
“Transferor”), Navistar Financial Corporation and the Purchasers, Managing
Agents and Administrative Agent named therein. Terms defined in the Agreement
are used herein as defined therein.

                     (“Assignor”) and                      (“Assignee”) hereby
agree as follows:

1. The Assignor hereby sells and assigns to the Assignee without recourse and
without representation or warranty (other than as expressly provided herein),
and the Assignee hereby purchases and assumes from the Assignor, that interest
in and to all of the Assignor’s rights and obligations under the Agreement as of
the date hereof which represents the amount of the Commitment specified in the
signature page hereto (the “Assigned Commitment”).

2. The Assignor (i) represents and warrants that it is the legal and beneficial
owner of the interest being assigned by it hereunder and that such interest is
free and clear of any adverse claim; (ii) makes no representation or warranty
and assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with the Agreement or the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Agreement or any other instrument or document furnished pursuant thereto; and
(iii) makes no representation or warranty and assumes no responsibility with
respect to the financial condition of any party to the Agreement or the
performance or observance by any party to the Agreement or of any of their
respective obligations under the Agreement or any Series Document or any other
instrument or document furnished pursuant thereto.

3. The Assignee (i) confirms that it has received a copy of the Agreement and
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into this Assignment and Assumption
Agreement; (ii) agrees that it will independently and without reliance upon any
Managing Agent, the Assignor or any other Purchaser and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under the Agreement;
(iii) confirms that it is an eligible Assignee under Section 11.04 of the
Agreement; and (iv) agrees that it will perform in accordance with their terms
all of the obligations which by the terms of the Agreement are required to be
performed by it as a Committed Purchaser.

4. Following the execution of this Assignment and Assumption Agreement by the
Assignor and the Assignee, an executed original hereof (together with all
attachments) will be delivered to the Administrative Agent. The effective date
of this Assignment and Assumption Agreement shall be the date of execution
hereof by the Assignor and the Assignee.

5. Upon delivery of a fully executed original hereof to the Administrative
Agent, as of such date, (i) the Assignee shall be a party to the Agreement and,
to the extent provided in this Assignment and Assumption Agreement, have the
rights and obligations of a Committed

 

Exhibit C-1



--------------------------------------------------------------------------------

Purchaser thereunder and (ii) the Assignor shall, to the extent provided in this
Assignment and Assumption Agreement and except as provided in Section 11.04 of
the Agreement, relinquish its rights and be released from its obligations under
the Agreement (other than obligations arising prior to such assignment).

6. It is agreed that the Assignee shall be entitled to interest on the Assigned
Commitment which accrues on and after the date hereof at rates agreed upon
between Assignee and Assignor and notified to Administrative Agent, such
interest to be paid by the Administrative Agent directly to the Assignee. It is
further agreed that all payments of principal made on the Assigned Commitment
which occur on and after the date hereof will be paid directly by the
Administrative Agent to the Assignee. Upon the execution of the Agreement, the
Assignee shall pay to the Assignor an amount specified by the Assignor in
writing which represents the Assigned Commitment of the principal amount of the
relevant Series 2012-VFN Note made by the Assignor pursuant to the Agreement
outstanding on the date hereof. The Assignor and the Assignee shall make all
appropriate adjustments in payment under the Agreement for periods prior to the
date hereof directly between themselves on the date hereof.

7. THIS ASSIGNMENT AND ASSUMPTION AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO
ITS CONFLICT OF LAWS PROVISIONS (OTHER THAN SECTION 5-1401 OF THE GENERAL
OBLIGATIONS LAW) AND THE OBLIGATIONS, RIGHTS AND REMEDIES OF THE PARTIES
HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

 

Exhibit C-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Assumption Agreement to be duly executed as of the day and year first above
written.

 

  [ASSIGNOR]   By                                          
                                                   Name
                                         
                                              Title
                                         
                                              Commitment:   [ASSIGNEE] $
             By                                          
                                                   Name
                                         
                                              Title
                                         
                                              

 

Exhibit C-3



--------------------------------------------------------------------------------

SCHEDULE I

Notice Addresses

 

If to:

   Address:

Transferor:

  

Navistar Financial Securities Corporation

425 N. Martingale Road

Schaumburg, Illinois 60173

Attention: Vice President & Treasurer

cc: General Counsel

Facsimile: (630) 753-4410

Servicer:

  

Navistar Financial Securities Corporation

425 N. Martingale Road

Schaumburg, Illinois 60173

Attention: Vice President & Treasurer

cc: General Counsel

Facsimile: (630) 753-4410

   With a copy to:   

Bank of America, National Association

214 North Tryon Street, 15th Floor

NC1-027-15-01

Charlotte, North Carolina 28255

Attention: Securitization Finance Group, c/o Margaux Karagosian

Telephone: (980) 387-7778

Facsimile: (704) 409-0594

Administrative

Agent:

  

Bank of America, National Association

214 North Tryon Street, 15th Floor

NC1-027-15-01

Charlotte, North Carolina 28255

Attention: Securitization Finance Group, c/o Margaux Karagosian

Telephone: (980) 387-7778

Facsimile: (704) 409-0594

Email: margaux.karagosian@baml.com

Email: willem.van_beek@baml.com

Bank of

America

Purchaser

Group

  

Managing Agent & Committed Purchaser:

 

Bank of America, National Association

214 North Tryon Street, 15th Floor

NC1-027-15-01

Charlotte, North Carolina 28255

Attention: Securitization Finance Group, c/o Margaux Karagosian

Telephone: (980) 387-7778

 

Schedule I-1



--------------------------------------------------------------------------------

  

Facsimile: (704) 409-0594

Email: margaux.karagosian@baml.com

Email: judith.e.helms@baml.com

Liberty Street

Purchaser

Group

  

Conduit Purchaser:

 

Liberty Street Funding LLC

c/o Global Securitization Services, LLC

114 West 47th Street, Suite 1715

New York, New York 10036

Attention: Jill A. Russo

Telephone: (212) 295-2742

Facsimile: (212) 302-8767

   Managing Agent & Committed Purchaser:   

Scotia Capital

Christopher Usas

Director, Corporate Banking – Execution

40 King Street West, 62nd Floor

Toronto, ON M5W 2X6

Telephone: (414) 933-2345

Email: christopher_usas@scotiacapital.com

   With a copy to:   

The Bank of Nova Scotia

Darren Ward

Director, Asset-Backed Finance

One Liberty Plaza, 26th Floor

New York, New York 10006

Telephone: (212) 225-5264

Facsimile: (212) 225-5274

Email: darren_ward@scotiacapital.com

Alpine

Purchaser

Group

  

Conduit Purchaser:

 

Alpine Securitization Corp.

c/o Credit Suisse AG, New York Branch

11 Madison Avenue

New York, New York 10010

Attention: Fred Mastromarino

Tel: (212) 325-1735

Fax: (212) 326-4430

E-mail: fred.mastromarino@credit-suisse.com

E-mail: ABCP.Monitoring@credit-suisse.com

 

Schedule I-2



--------------------------------------------------------------------------------

  

E-mail: alpine@20gates.com

E-mail: jason.muncy@credit-suisse.com

   Managing Agent:   

Credit Suisse AG, New York Branch

11 Madison Avenue

New York, New York 10010

Attention: Robbin Conner

Tel: (212) 325-6688

Fax: (212) 322-2609

E-mail: robbin.conner@credit-suisse.com

Email: jason.muncy@credit-suisse.com

   Committed Purchaser:   

Credit Suisse AG, Cayman Islands Branch

c/o Credit Suisse AG, New York Branch

11 Madison Avenue

New York, New York 10010

Attention: Robbin Conner

Tel: (212) 325-6688

Fax: (212) 322-2609

E-mail: robbin.conner@credit-suisse.com

Email: jason.muncy@credit-suisse.com

 

Schedule I-3